                       Case 19-10255 Document 5 Filed in TXSB on 06/26/19 Page 1 of 66
                                                                                                                                                  06/26/2019 09:18:46am



 Fill in this information to identify your case and this filing:
 Debtor 1               Alejandro                T.                       Castaneda
                        First Name               Middle Name              Last Name

 Debtor 2            Rosalinda                                            Castaneda
 (Spouse, if filing) First Name                  Middle Name              Last Name


 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF TEXAS

 Case number            19-10255                                                                                                    Check if this is an
 (if known)
                                                                                                                                    amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                                       12/15

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list
the asset in the category where you think it fits best. Be as complete and accurate as possible. If two married people are
filing together, both are equally responsible for supplying correct information. If more space is needed, attach a separate
sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.


 Part 1:          Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1.     Do you own or have any legal or equitable interest in any residence, building, land, or similar property?
            No. Go to Part 2.
            Yes. Where is the property?

1.1.                                                     What is the property?                               Do not deduct secured claims or exemptions. Put the
6851 Stone Oak Drive                                     Check all that apply.                               amount of any secured claims on Schedule D:
                                                              Single-family home                             Creditors Who Have Claims Secured by Property.
6851 Stone Oak Drive, Browsville, TX                          Duplex or multi-unit building                  Current value of the            Current value of the
Lot 15, Block 4, The Woodlands Subd.                          Condominium or cooperative                     entire property?                portion you own?
No. 1 (replace C1-2655-A & 2656-B)                            Manufactured or mobile home                                $153,681.00                  $153,681.00
Cameron County TX                                             Land
                                                              Investment property                            Describe the nature of your ownership
                                                              Timeshare                                      interest (such as fee simple, tenancy by the
Cameron
County                                                        Other                                          entireties, or a life estate), if known.

                                                                                                             Homestead
                                                         Who has an interest in the property?
                                                         Check one.
                                                              Debtor 1 only                                       Check if this is community property
                                                              Debtor 2 only                                       (see instructions)
                                                              Debtor 1 and Debtor 2 only
                                                              At least one of the debtors and another

                                                         Other information you wish to add about this item, such as local
                                                         property identification number:

2.     Add the dollar value of the portion you own for all of your entries from Part 1, including any
       entries for pages you have attached for Part 1. Write that number here.............................................................            $153,681.00


 Part 2:          Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.


3.     Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

           No
           Yes




Official Form 106A/B                                                   Schedule A/B: Property                                                                page 1
                     Case 19-10255 Document 5 Filed in TXSB on 06/26/19 Page 2 of 66
                                                                                                                                                06/26/2019 09:18:46am


Debtor 1         Alejandro T. Castaneda
Debtor 2         Rosalinda Castaneda                                                                 Case number (if known)         19-10255

4.   Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
     Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories
           No
           Yes

4.1.                                                   Who has an interest in the property?                Do not deduct secured claims or exemptions. Put the
Make:                      Honda                       Check one.                                          amount of any secured claims on Schedule D:
                                                            Debtor 1 only                                  Creditors Who Have Claims Secured by Property.
Model:                     Accord
                                                            Debtor 2 only                           Current value of the                   Current value of the
Year:                      2018
                                                            Debtor 1 and Debtor 2 only              entire property?                       portion you own?
Other information:                                          At least one of the debtors and another            $24,000.00                           $24,000.00
2018 Honda Accord
                                                            Check if this is community property
                                                            (see instructions)
4.2.                                                   Who has an interest in the property?                Do not deduct secured claims or exemptions. Put the
Make:                      Jaguar                      Check one.                                          amount of any secured claims on Schedule D:
                                                            Debtor 1 only                                  Creditors Who Have Claims Secured by Property.
Model:                     S-Type
                                                            Debtor 2 only                           Current value of the                   Current value of the
Year:                      2002
                                                            Debtor 1 and Debtor 2 only              entire property?                       portion you own?
Other information:                                          At least one of the debtors and another             $1,700.00                             $1,700.00
2002 Jaguar S-Type
                                                            Check if this is community property
                                                            (see instructions)
5.   Add the dollar value of the portion you own for all of your entries from Part 2, including any
     entries for pages you have attached for Part 2. Write that number here.............................................................            $25,700.00


 Part 3:          Describe Your Personal and Household Items
                                                                                                                                           Current value of the
Do you own or have any legal or equitable interest in any of the following items?
                                                                                                                                           portion you own?
                                                                                                                                           Do not deduct secured
                                                                                                                                           claims or exemptions.

6.   Household goods and furnishings
     Examples: Major appliances, furniture, linens, china, kitchenware
           No
           Yes. Describe............
                               See continuation page(s).                                                                                              $1,890.00

7.   Electronics
     Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners;
                music collections; electronic devices including cell phones, cameras, media players, games
           No
           Yes. Describe............

8.   Collectibles of value
     Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
                stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
           No
           Yes. Describe............

9.   Equipment for sports and hobbies
     Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis;
               canoes and kayaks; carpentry tools; musical instruments
           No
           Yes. Describe............
                               (3) Fishing Rods, Bowling Ball                                                                                            $70.00




Official Form 106A/B                                                 Schedule A/B: Property                                                                page 2
                          Case 19-10255 Document 5 Filed in TXSB on 06/26/19 Page 3 of 66
                                                                                                                                                                                               06/26/2019 09:18:46am


Debtor 1          Alejandro T. Castaneda
Debtor 2          Rosalinda Castaneda                                                                                               Case number (if known)                   19-10255

10. Firearms
    Examples: Pistols, rifles, shotguns, ammunition, and related equipment
            No
            Yes. Describe............

11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
            No
            Yes. Describe............
                                See continuation page(s).                                                                                                                                                   $710.00

12. Jewelry
    Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
              gold, silver
            No
            Yes. Describe............
                                See continuation page(s).                                                                                                                                                   $330.00

13. Non-farm animals
    Examples: Dogs, cats, birds, horses
            No
            Yes. Describe............

14. Any other personal and household items you did not already list, including any health aids you
    did not list
            No
            Yes. Give specific
            information......................

15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have
    attached for Part 3. Write the number here.......................................................................................................................                                   $3,000.00


  Part 4:            Describe Your Financial Assets
                                                                                                                                                                                       Current value of the
Do you own or have any legal or equitable interest in any of the following?
                                                                                                                                                                                       portion you own?
                                                                                                                                                                                       Do not deduct secured
                                                                                                                                                                                       claims or exemptions.

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your
              petition
            No
                                                                                                                                                                                                                   $100.00
            Yes.....................................................................................................................................................................................................
                                                                                                                                                     Cash: ...........................................

17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions,
              brokerage houses, and other similar institutions. If you have multiple accounts with the same
              institution, list each.

            No
            Yes..............................                   Institution name:

             17.1.       Checking account:                      Texas Regional Bank checking account #9655                                                                                               ($200.00)
             17.2.       Checking account:                      Texas Regional Bank Checking account #0239                                                                                                  $170.00
18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
            No
            Yes.............................. Institution or issuer name:




Official Form 106A/B                                                                      Schedule A/B: Property                                                                                                  page 3
                         Case 19-10255 Document 5 Filed in TXSB on 06/26/19 Page 4 of 66
                                                                                                                                            06/26/2019 09:18:46am


Debtor 1         Alejandro T. Castaneda
Debtor 2         Rosalinda Castaneda                                                               Case number (if known)     19-10255

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including
    an interest in an LLC, partnership, and joint venture
           No
           Yes. Give specific
           information about
           them...............................................
                                              Name of entity:                                                   % of ownership:
20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers' checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
           No
           Yes. Give specific
           information about
           them...............................................
                                              Issuer name:
21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or
              profit-sharing plans
           No
           Yes. List each
           account separately.             Type of account:         Institution name:
                                           IRA:                     IRA
                                                                    Invesco Investment Services, Inc.
                                                                    P.O. Box 219319
                                                                    Kansas City, MO 64121-1319                                                      $76.00
22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
    companies, or others

           No
           Yes..............................                     Institution name or individual:
23. Annuities (A contract for a specific periodic payment of money to you, either for life or for a number of years)
       No
       Yes.............................. Issuer name and description:
24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
           No
           Yes.............................. Institution name and description. Separately file the records of any interests. 11 U.S.C. § 521(c)
25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or
    powers exercisable for your benefit
           No
           Yes. Give specific
           information about them

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property;
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
           No
           Yes. Give specific
           information about them

27. Licenses, franchises, and other general intangibles
    Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
           No
           Yes. Give specific
           information about them




Official Form 106A/B                                                      Schedule A/B: Property                                                      page 4
                        Case 19-10255 Document 5 Filed in TXSB on 06/26/19 Page 5 of 66
                                                                                                                                                                         06/26/2019 09:18:46am


Debtor 1         Alejandro T. Castaneda
Debtor 2         Rosalinda Castaneda                                                                                 Case number (if known)             19-10255

Money or property owed to you?                                                                                                                                   Current value of the
                                                                                                                                                                 portion you own?
                                                                                                                                                                 Do not deduct secured
                                                                                                                                                                 claims or exemptions.

28. Tax refunds owed to you

            No
            Yes. Give specific information Federal: 2018 Tax Refund. Amt: $5,836.00                                                                   Federal:                $5,676.00
            about them, including whether
            you already filed the returns                                                                                                             State:                      $0.00
                                                     Federal: 2018 Tax Refund (he owes IRS). Amt: ($160.00)
            and the tax years.....................................
                                                                                                                                                      Local:                      $0.00

29. Family support
    Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
            No
            Yes. Give specific information                                                                                            Alimony:

                                                                                                                                      Maintenance:

                                                                                                                                      Support:

                                                                                                                                      Divorce settlement:

                                                                                                                                      Property settlement:

30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers'
              compensation, Social Security benefits; unpaid loans you made to someone else
            No
            Yes. Give specific information

31. Interests in insurance policies
    Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter's insurance
            No
            Yes. Name the insurance
            company of each policy
            and list its value................    Company name:                                                 Beneficiary:                                Surrender or refund value:
32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently
    entitled to receive property because someone has died
            No
            Yes. Give specific information

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
            No
            Yes. Describe each claim..............

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and
    rights to set off claims
            No
            Yes. Describe each claim..............

35. Any financial assets you did not already list

            No
            Yes. Give specific information

36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have
    attached for Part 4. Write that number here.......................................................................................................................        $5,822.00



Official Form 106A/B                                                            Schedule A/B: Property                                                                             page 5
                        Case 19-10255 Document 5 Filed in TXSB on 06/26/19 Page 6 of 66
                                                                                                                                                                         06/26/2019 09:18:46am


Debtor 1         Alejandro T. Castaneda
Debtor 2         Rosalinda Castaneda                                                                                 Case number (if known)             19-10255


  Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?

            No. Go to Part 6.
            Yes. Go to line 38.

                                                                                                                                                                 Current value of the
                                                                                                                                                                 portion you own?
                                                                                                                                                                 Do not deduct secured
                                                                                                                                                                 claims or exemptions.
38. Accounts receivable or commissions you already earned

            No
            Yes. Describe................

39. Office equipment, furnishings, and supplies
    Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones,
               desks, chairs, electronic devices
            No
            Yes. Describe................

40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

            No
            Yes. Describe................

41. Inventory

            No
            Yes. Describe................

42. Interests in partnerships or joint ventures

            No
            Yes. Describe................
                                Name of entity:                                                                                       % of ownership:

43. Customer lists, mailing lists, or other compilations

            No
            Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
                    No
                    Yes. Describe..............

44. Any business-related property you did not already list

            No
            Yes. Give specific information.

45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have
    attached for Part 5. Write that number here.......................................................................................................................            $0.00


  Part 6: Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
                If you own or have an interest in farmland, list it in Part 1.

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?

            No. Go to Part 7.
            Yes. Go to line 47.




Official Form 106A/B                                                            Schedule A/B: Property                                                                             page 6
                          Case 19-10255 Document 5 Filed in TXSB on 06/26/19 Page 7 of 66
                                                                                                                                                                         06/26/2019 09:18:46am


Debtor 1          Alejandro T. Castaneda
Debtor 2          Rosalinda Castaneda                                                                                Case number (if known)             19-10255

                                                                                                                                                                 Current value of the
                                                                                                                                                                 portion you own?
                                                                                                                                                                 Do not deduct secured
                                                                                                                                                                 claims or exemptions.
47. Farm animals
    Examples: Livestock, poultry, farm-raised fish
            No
            Yes............................

48. Crops--either growing or harvested

            No
            Yes. Give specific
            information..........................

49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade

            No
            Yes..............................

50. Farm and fishing supplies, chemicals, and feed

            No
            Yes..............................

51. Any farm- and commercial fishing-related property you did not already list

            No
            Yes. Give specific
            information..........................

52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have
    attached for Part 6. Write that number here.......................................................................................................................            $0.00


  Part 7: Describe All Property You Own or Have an Interest in That You Did Not List Above

53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership

            No
            Yes. Give specific information.


54. Add the dollar value of all of your entries from Part 7. Write that number here.................................................                                              $0.00




Official Form 106A/B                                                            Schedule A/B: Property                                                                             page 7
                          Case 19-10255 Document 5 Filed in TXSB on 06/26/19 Page 8 of 66
                                                                                                                                                                                      06/26/2019 09:18:46am


Debtor 1           Alejandro T. Castaneda
Debtor 2           Rosalinda Castaneda                                                                                        Case number (if known)                19-10255


  Part 8: List the Totals of Each Part of this Form

55. Part 1: Total real estate, line 2..............................................................................................................................................     $153,681.00

56. Part 2: Total vehicles, line 5                                                                                  $25,700.00

57. Part 3: Total personal and household items, line 15                                                               $3,000.00

58. Part 4: Total financial assets, line 36                                                                           $5,822.00

59. Part 5: Total business-related property, line 45                                                                         $0.00

60. Part 6: Total farm- and fishing-related property, line 52                                                                $0.00

61. Part 7: Total other property not listed, line 54                                               +                         $0.00

                                                                                                                                            Copy personal
62. Total personal property.                   Add lines 56 through 61.................................             $34,522.00              property total                 +              $34,522.00



63. Total of all property on Schedule A/B.                                                                                                                                                  $188,203.00
                                                                    Add line 55 + line 62.......................................................................................................




Official Form 106A/B                                                                  Schedule A/B: Property                                                                                    page 8
                  Case 19-10255 Document 5 Filed in TXSB on 06/26/19 Page 9 of 66
                                                                                                                06/26/2019 09:18:47am


Debtor 1    Alejandro T. Castaneda
Debtor 2    Rosalinda Castaneda                                             Case number (if known)   19-10255


6.   Household goods and furnishings (details):

     Living Room: Sofa, Sectional Sofa, End Table, Bookcase, Books, TV                                                 $670.00

     Kitchen/Dining Room: Stove, Refrigerator, Microwave, Dishes/Glasswater, Flatware, Dining Table                    $360.00
     with (4) Chairs,
     Bedroom #1: King Size Bed, Chest of Drawers, Night Stand, Lamp, TV                                                $400.00

     Bedroom #2: Queen Size Bed, Night Stand, Lamp                                                                     $140.00

     Bedroom #3: Empty                                                                                                   $0.00

     Garage/Utility Room: Washer/Dryer                                                                                 $260.00

     Bathroom: Towels/Linens, Toilettte Articles                                                                        $60.00

11. Clothes (details):

     Debtor's Clothing: Shirts, Jeans/Slacks, Shoes, Coat                                                              $370.00

     Co-Debtor's Jewelry: Blouses, Dresses, Jeans/Slacks, Skirts, Shoes, Coat                                          $340.00

12. Jewelry (details):

     Debtor's Jewelry: Watch, Wedding Ring                                                                             $120.00

     Co-Debtor Jewelry: Wedding Ring, Chain                                                                            $210.00




Official Form 106A/B                               Schedule A/B: Property                                                 page 9
                     Case 19-10255 Document 5 Filed in TXSB on 06/26/19 Page 10 of 66
                                                                                                                                   06/26/2019 09:18:47am



 Fill in this information to identify your case:
 Debtor 1             Alejandro           T.                     Castaneda
                      First Name          Middle Name            Last Name
 Debtor 2            Rosalinda                                   Castaneda
 (Spouse, if filing) First Name           Middle Name            Last Name

 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF TEXAS
                                                                                                                     Check if this is an
 Case number          19-10255                                                                                       amended filing
 (if known)

Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                 04/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.
Using the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages,
write your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so
is to state a specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being
exempted up to the amount of any applicable statutory limit. Some exemptions--such as those for health aids, rights to
receive certain benefits, and tax-exempt retirement funds--may be unlimited in dollar amount. However, if you claim an
exemption of 100% of fair market value under a law that limits the exemption to a particular dollar amount and the value of the
property is determined to exceed that amount, your exemption would be limited to the applicable statutory amount.


 Part 1:        Identify the Property You Claim as Exempt

1.   Which set of exemptions are you claiming?             Check one only, even if your spouse is filing with you.
          You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
          You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

2.   For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

Brief description of the property and line on           Current value of     Amount of the                Specific laws that allow exemption
Schedule A/B that lists this property                   the portion you      exemption you claim
                                                        own
                                                        Copy the value from Check only one box for
                                                        Schedule A/B        each exemption


Brief description:                                         $24,000.00                     $0.00           11 U.S.C. § 522(d)(2)
2018 Honda Accord                                                                 100% of fair market
                                                                                  value, up to any
Line from Schedule A/B:       4.1
                                                                                  applicable statutory
                                                                                  limit

Brief description:                                           $670.00                    $670.00           11 U.S.C. § 522(d)(3)
Living Room: Sofa, Sectional Sofa, End                                            100% of fair market
Table, Bookcase, Books, TV                                                        value, up to any
Line from Schedule A/B: 6                                                         applicable statutory
                                                                                  limit




3.   Are you claiming a homestead exemption of more than $170,350?
     (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)

          No
          Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
              No
              Yes

Official Form 106C                               Schedule C: The Property You Claim as Exempt                                                page 1
                     Case 19-10255 Document 5 Filed in TXSB on 06/26/19 Page 11 of 66
                                                                                                                          06/26/2019 09:18:47am


Debtor 1      Alejandro T. Castaneda
Debtor 2      Rosalinda Castaneda                                                    Case number (if known)   19-10255

 Part 2:        Additional Page
Brief description of the property and line on       Current value of    Amount of the               Specific laws that allow exemption
Schedule A/B that lists this property               the portion you     exemption you claim
                                                    own
                                                    Copy the value from Check only one box for
                                                    Schedule A/B        each exemption

Brief description:                                       $360.00                  $360.00           11 U.S.C. § 522(d)(3)
Kitchen/Dining Room: Stove, Refrigerator,                                    100% of fair market
Microwave, Dishes/Glasswater, Flatware,                                      value, up to any
Dining Table with (4) Chairs,                                                applicable statutory
Line from Schedule A/B:  6                                                   limit

Brief description:                                       $400.00                  $400.00           11 U.S.C. § 522(d)(3)
Bedroom #1: King Size Bed, Chest of                                          100% of fair market
Drawers, Night Stand, Lamp, TV                                               value, up to any
Line from Schedule A/B: 6                                                    applicable statutory
                                                                             limit

Brief description:                                       $140.00                  $140.00           11 U.S.C. § 522(d)(3)
Bedroom #2: Queen Size Bed, Night Stand,                                     100% of fair market
Lamp                                                                         value, up to any
Line from Schedule A/B: 6                                                    applicable statutory
                                                                             limit

Brief description:                                        $0.00                     $0.00           11 U.S.C. § 522(d)(3)
Bedroom #3: Empty                                                            100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $260.00                  $260.00           11 U.S.C. § 522(d)(3)
Garage/Utility Room: Washer/Dryer                                            100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $60.00                    $60.00           11 U.S.C. § 522(d)(3)
Bathroom: Towels/Linens, Toilettte                                           100% of fair market
Articles                                                                     value, up to any
Line from Schedule A/B: 6                                                    applicable statutory
                                                                             limit

Brief description:                                       $70.00                    $70.00           11 U.S.C. § 522(d)(5)
(3) Fishing Rods, Bowling Ball                                               100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     9
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $370.00                  $370.00           11 U.S.C. § 522(d)(3)
Debtor's Clothing: Shirts, Jeans/Slacks,                                     100% of fair market
Shoes, Coat                                                                  value, up to any
Line from Schedule A/B: 11                                                   applicable statutory
                                                                             limit

Brief description:                                       $340.00                  $340.00           11 U.S.C. § 522(d)(3)
Co-Debtor's Jewelry: Blouses, Dresses,                                       100% of fair market
Jeans/Slacks, Skirts, Shoes, Coat                                            value, up to any
Line from Schedule A/B: 11                                                   applicable statutory
                                                                             limit




Official Form 106C                              Schedule C: The Property You Claim as Exempt                                         page 2
                     Case 19-10255 Document 5 Filed in TXSB on 06/26/19 Page 12 of 66
                                                                                                                          06/26/2019 09:18:47am


Debtor 1      Alejandro T. Castaneda
Debtor 2      Rosalinda Castaneda                                                    Case number (if known)   19-10255

 Part 2:        Additional Page
Brief description of the property and line on       Current value of    Amount of the               Specific laws that allow exemption
Schedule A/B that lists this property               the portion you     exemption you claim
                                                    own
                                                    Copy the value from Check only one box for
                                                    Schedule A/B        each exemption

Brief description:                                       $120.00                  $120.00           11 U.S.C. § 522(d)(4)
Debtor's Jewelry: Watch, Wedding Ring                                        100% of fair market
                                                                             value, up to any
Line from Schedule A/B:    12
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $210.00                  $210.00           11 U.S.C. § 522(d)(4)
Co-Debtor Jewelry: Wedding Ring, Chain                                       100% of fair market
                                                                             value, up to any
Line from Schedule A/B:    12
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $100.00                  $100.00           11 U.S.C. § 522(d)(5)
Cash on Hand                                                                 100% of fair market
                                                                             value, up to any
Line from Schedule A/B:    16
                                                                             applicable statutory
                                                                             limit

Brief description:                                      ($200.00)                   $0.00           11 U.S.C. § 522(d)(5)
Texas Regional Bank checking account #                                       100% of fair market
9655                                                                         value, up to any
Line from Schedule A/B: 17.1                                                 applicable statutory
                                                                             limit

Brief description:                                       $170.00                  $170.00           11 U.S.C. § 522(d)(5)
Texas Regional Bank Checking account #                                       100% of fair market
0239                                                                         value, up to any
Line from Schedule A/B: 17.2                                                 applicable statutory
                                                                             limit

Brief description:                                       $76.00                    $76.00           11 U.S.C. § 522(d)(10)(E)
IRA                                                                          100% of fair market
Invesco Investment Services, Inc.                                            value, up to any
P.O. Box 219319                                                              applicable statutory
Kansas City, MO 64121-1319                                                   limit
Line from Schedule A/B: 21

Brief description:                                      $5,836.00                $5,836.00          11 U.S.C. § 522(d)(5)
2018 Tax Refund                                                              100% of fair market
                                                                             value, up to any
Line from Schedule A/B:    28
                                                                             applicable statutory
                                                                             limit

Brief description:                                      ($160.00)                   $0.00           11 U.S.C. § 522(d)(5)
2018 Tax Refund (he owes IRS)                                                100% of fair market
                                                                             value, up to any
Line from Schedule A/B:    28
                                                                             applicable statutory
                                                                             limit




Official Form 106C                              Schedule C: The Property You Claim as Exempt                                         page 3
                      Case 19-10255 Document 5 Filed in TXSB on 06/26/19 Page 13 of 66
                                                                                                                          06/26/2019 09:18:48am


                                                 UNITED STATES BANKRUPTCY COURT
                                                    SOUTHERN DISTRICT OF TEXAS
                                                       BROWNSVILLE DIVISION
  IN RE: Alejandro T. Castaneda                                                            CASE NO       19-10255
         Rosalinda Castaneda
                                                                                           CHAPTER       7

                            SCHEDULE C-1 (SUPPLEMENTAL EXEMPTION ANALYSIS)

Exemption Totals by Category:
(Values and liens of surrendered property are NOT included in this section)                                  Scheme Selected: Federal
                                                                Gross             Total          Total         Total Amount     Total Amount
No.     Category                                        Property Value    Encumbrances          Equity               Exempt      Non-Exempt


1.      Real property                                          $0.00               $0.00        $0.00                 $0.00            $0.00

3.      Motor vehicles (cars, etc.)                            $0.00               $0.00        $0.00                 $0.00            $0.00

4.      Water/Aircraft, Motor Homes,                      $24,000.00          $27,610.00        $0.00                 $0.00            $0.00
        Rec. veh. and access.

6.      Household goods and furnishings                    $1,890.00               $0.00    $1,890.00            $1,890.00             $0.00

7.      Electronics                                            $0.00               $0.00        $0.00                 $0.00            $0.00

8.      Collectibles of value                                  $0.00               $0.00        $0.00                 $0.00            $0.00

9.      Equipment for sports and hobbies                      $70.00               $0.00       $70.00                $70.00            $0.00

10.     Firearms                                               $0.00               $0.00        $0.00                 $0.00            $0.00

11.     Clothes                                              $710.00               $0.00      $710.00               $710.00            $0.00

12.     Jewelry                                              $330.00               $0.00      $330.00               $330.00            $0.00

13.     Non-farm animals                                       $0.00               $0.00        $0.00                 $0.00            $0.00

14.     Unlisted pers. and household items-                    $0.00               $0.00        $0.00                 $0.00            $0.00
        incl. health aids

16.     Cash                                                 $100.00               $0.00      $100.00               $100.00            $0.00

17.     Deposits of money                                    ($30.00)              $0.00      $170.00               $170.00            $0.00

18.     Bonds, mutual funds or publicly                        $0.00               $0.00        $0.00                 $0.00            $0.00
        traded stocks

19.     Non-pub. traded stock and int.                         $0.00               $0.00        $0.00                 $0.00            $0.00
        in businesses

20.     Govt. and corp. bonds and other                        $0.00               $0.00        $0.00                 $0.00            $0.00
        instruments

21.     Retirement or pension accounts                        $76.00               $0.00       $76.00                $76.00            $0.00

22.     Security deposits and prepayments                      $0.00               $0.00        $0.00                 $0.00            $0.00

23.     Annuities                                              $0.00               $0.00        $0.00                 $0.00            $0.00

24.     Interests in an education IRA                          $0.00               $0.00        $0.00                 $0.00            $0.00

25.     Trusts, equit. or future int. (not in line 1)          $0.00               $0.00        $0.00                 $0.00            $0.00

26.     Patents, copyrights, and other                         $0.00               $0.00        $0.00                 $0.00            $0.00
        intellectual prop.
27.     Licenses, franchises, other                            $0.00               $0.00        $0.00                 $0.00            $0.00
        general intangibles

28.     Tax refunds owed to you                            $5,676.00               $0.00    $5,836.00            $5,836.00             $0.00
                    Case 19-10255 Document 5 Filed in TXSB on 06/26/19 Page 14 of 66
                                                                                                                        06/26/2019 09:18:48am


                                             UNITED STATES BANKRUPTCY COURT
                                                SOUTHERN DISTRICT OF TEXAS
                                                   BROWNSVILLE DIVISION
  IN RE: Alejandro T. Castaneda                                                            CASE NO      19-10255
         Rosalinda Castaneda
                                                                                           CHAPTER      7

                            SCHEDULE C-1 (SUPPLEMENTAL EXEMPTION ANALYSIS)
                                                              Continuation Sheet # 1
Exemption Totals by Category:
(Values and liens of surrendered property are NOT included in this section)                                 Scheme Selected: Federal
                                                           Gross                  Total         Total         Total Amount    Total Amount
No.     Category                                   Property Value         Encumbrances         Equity               Exempt     Non-Exempt


29.     Family support                                     $0.00                   $0.00       $0.00                $0.00            $0.00

30.     Other amounts someone owes you                     $0.00                   $0.00       $0.00                $0.00            $0.00

31.     Interests in insurance policies                    $0.00                   $0.00       $0.00                $0.00            $0.00

32.     Any int. in prop. due you from                     $0.00                   $0.00       $0.00                $0.00            $0.00
        someone who has died

33.     Claims vs. third parties, even                     $0.00                   $0.00       $0.00                $0.00            $0.00
        if no demand

34.     Other contin. and unliq. claims                    $0.00                   $0.00       $0.00                $0.00            $0.00
        of every nature

35.     Any financial assets you did                       $0.00                   $0.00       $0.00                $0.00            $0.00
        not already list

38.     Accounts rec. or commissions you                   $0.00                   $0.00       $0.00                $0.00            $0.00
        already earned

39.     Office equipment, furnishings,                     $0.00                   $0.00       $0.00                $0.00            $0.00
        and supplies

40.     Mach., fixt., equip., bus. suppl.,                 $0.00                   $0.00       $0.00                $0.00            $0.00
        tools of trade

41.     Inventory                                          $0.00                   $0.00       $0.00                $0.00            $0.00

42.     Interests in partnerships or                       $0.00                   $0.00       $0.00                $0.00            $0.00
        joint ventures

43.     Customer and mailing lists, or                     $0.00                   $0.00       $0.00                $0.00            $0.00
        other compilations

44.     Any business-related property not                  $0.00                   $0.00       $0.00                $0.00            $0.00
        already listed

47.     Farm animals                                       $0.00                   $0.00       $0.00                $0.00            $0.00

48.     Crops--either growing or harvested                 $0.00                   $0.00       $0.00                $0.00            $0.00

49.     Farm/fishing equip., impl., mach.,                 $0.00                   $0.00       $0.00                $0.00            $0.00
        fixt., tools

50.     Farm and fishing supplies, chemicals,              $0.00                   $0.00       $0.00                $0.00            $0.00
        and feed

51.     Farm/commercial fishing-related prop.              $0.00                   $0.00       $0.00                $0.00            $0.00
        not listed

53.     Any other property of any kind not                 $0.00                   $0.00       $0.00                $0.00            $0.00
        already listed

                    TOTALS:                           $32,822.00              $27,610.00    $9,182.00           $9,182.00            $0.00
                    Case 19-10255 Document 5 Filed in TXSB on 06/26/19 Page 15 of 66
                                                                                                                                  06/26/2019 09:18:48am


                                             UNITED STATES BANKRUPTCY COURT
                                                SOUTHERN DISTRICT OF TEXAS
                                                   BROWNSVILLE DIVISION
  IN RE: Alejandro T. Castaneda                                                               CASE NO        19-10255
         Rosalinda Castaneda
                                                                                              CHAPTER        7

                           SCHEDULE C-1 (SUPPLEMENTAL EXEMPTION ANALYSIS)
                                                               Continuation Sheet # 2




Surrendered Property:
The following property is to be surrendered by the debtor. Although this property is NOT exempt, it is NOT considered "non-exempt" for purposes
of this analysis. The below listed items are to be returned to the lienholder.

  Property Description                                                                    Market Value                     Lien               Equity

Real Property

6851 Stone Oak Drive, Browsville, TX                                                       $153,681.00             $156,888.01                    $0.00

Personal Property

2002 Jaguar S-Type                                                                            $1,700.00              $5,423.00                    $0.00


                   TOTALS:                                                                  $155,381.00            $162,311.01                    $0.00


Non-Exempt Property by Item:
The following property, or a portion thereof, is non-exempt.

  Property Description                                                 Market Value              Lien             Equity      Non-Exempt Amount

Real Property
(None)
Personal Property
(None)


                   TOTALS:                                                      $0.00            $0.00             $0.00                       $0.00




                                                                Summary
            A. Gross Property Value (not including surrendered property)                                              $32,822.00

            B. Gross Property Value of Surrendered Property                                                          $155,381.00

            C. Total Gross Property Value (A+B)                                                                      $188,203.00

            D. Gross Amount of Encumbrances (not including surrendered property)                                      $27,610.00

            E. Gross Amount of Encumbrances on Surrendered Property                                                  $162,311.01

            F. Total Gross Encumbrances (D+E)                                                                        $189,921.01

            G. Total Equity (not including surrendered property) / (A-D)                                               $9,182.00

            H. Total Equity in surrendered items (B-E)                                                                      $0.00

            I. Total Equity (C-F)                                                                                      $9,182.00

            J. Total Exemptions Claimed                (Wild Card Used: $6,176.00, Available: $21,624.00)              $9,182.00

            K. Total Non-Exempt Property Remaining (G-J)                                                                   $0.00
                      Case 19-10255 Document 5 Filed in TXSB on 06/26/19 Page 16 of 66
                                                                                                                                       06/26/2019 09:18:49am



  Fill in this information to identify your case:
  Debtor 1             Alejandro             T.                     Castaneda
                       First Name            Middle Name            Last Name

  Debtor 2            Rosalinda                                     Castaneda
  (Spouse, if filing) First Name             Middle Name            Last Name


  United States Bankruptcy Court for the: SOUTHERN DISTRICT OF TEXAS

  Case number          19-10255                                                                                         Check if this is an
  (if known)
                                                                                                                        amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                        12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form.
On the top of any additional pages, write your name and case number (if known).


1.      Do any creditors have claims secured by your property?
             No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
             Yes. Fill in all of the information below.


  Part 1:         List All Secured Claims

2.      List all secured claims. If a creditor has more than one secured
        claim, list the creditor separately for each claim. If more than one              Column A               Column B               Column C
        creditor has a particular claim, list the other creditors in Part 2. As           Amount of claim        Value of collateral    Unsecured
        much as possible, list the claims in alphabetical order according to the          Do not deduct the      that supports this     portion
        creditor's name.                                                                  value of collateral    claim                  If any

  2.1                                             Describe the property that
                                                  secures the claim:                               $1,946.00                $600.00           $1,346.00
Conn Appliances Inc
Creditor's name
                                                  W/D, A/C
Box 2358
Number       Street


                                                  As of the date you file, the claim is: Check all that apply.
                                                      Contingent
Beaumont                 TX      77704                Unliquidated
City                     State   ZIP Code
                                                      Disputed
Who owes the debt? Check one.              Nature of lien. Check all that apply.
   Debtor 1 only
                                              An agreement you made (such as mortgage or secured car loan)
   Debtor 2 only
                                              Statutory lien (such as tax lien, mechanic's lien)
   Debtor 1 and Debtor 2 only
                                              Judgment lien from a lawsuit
   At least one of the debtors and another
                                              Other (including a right to offset)
   Check if this claim relates                Secured
   to a community debt
Date debt was incurred           04/2018          Last 4 digits of account number        0     4    1    8
Current Account




Add the dollar value of your entries in Column A on this page. Write
that number here:                                                                                  $1,946.00

Official Form 106D                          Schedule D: Creditors Who Have Claims Secured by Property                                            page 1
                    Case 19-10255 Document 5 Filed in TXSB on 06/26/19 Page 17 of 66
                                                                                                                                   06/26/2019 09:18:49am


Debtor 1      Alejandro T. Castaneda
Debtor 2      Rosalinda Castaneda                                                         Case number (if known)      19-10255

                  Additional Page                                                     Column A               Column B               Column C
  Part 1:                                                                             Amount of claim        Value of collateral    Unsecured
                  After listing any entries on this page, number them
                                                                                      Do not deduct the      that supports this     portion
                  sequentially from the previous page.
                                                                                      value of collateral    claim                  If any

  2.2                                         Describe the property that
                                              secures the claim:                           $139,000.00             $153,681.00
Jobi Residential, L.L.C.                      6851 Stone Oak Drive,
Creditor's name
3095 Vanessa Dr.                              Browsville, TX
Number     Street


                                              As of the date you file, the claim is: Check all that apply.
                                                  Contingent
Brownsville             TX      78526             Unliquidated
City                    State   ZIP Code
                                                  Disputed
Who owes the debt? Check one.              Nature of lien. Check all that apply.
   Debtor 1 only
                                              An agreement you made (such as mortgage or secured car loan)
   Debtor 2 only
                                              Statutory lien (such as tax lien, mechanic's lien)
   Debtor 1 and Debtor 2 only
                                              Judgment lien from a lawsuit
   At least one of the debtors and another
                                              Other (including a right to offset)
   Check if this claim relates                Mortgage Payment
   to a community debt
Date debt was incurred          April 2015    Last 4 digits of account number

  2.3                                         Describe the property that
                                              secures the claim:                               $3,218.00                $900.00          $2,318.00
Lfd-brownsvl
Creditor's name
                                              Bedroom and Living Room
3025 Boca Chica Blvd                          set
Number     Street


                                              As of the date you file, the claim is: Check all that apply.
                                                  Contingent
Brownsville             TX      78520             Unliquidated
City                    State   ZIP Code
                                                  Disputed
Who owes the debt? Check one.              Nature of lien. Check all that apply.
   Debtor 1 only
                                              An agreement you made (such as mortgage or secured car loan)
   Debtor 2 only
                                              Statutory lien (such as tax lien, mechanic's lien)
   Debtor 1 and Debtor 2 only
                                              Judgment lien from a lawsuit
   At least one of the debtors and another
                                              Other (including a right to offset)
   Check if this claim relates                Installment Sales Contract
   to a community debt
Date debt was incurred          03/22/2018    Last 4 digits of account number        0     0    9    7
Current Account




Add the dollar value of your entries in Column A on this page. Write
that number here:                                                                          $142,218.00

Official Form 106D                Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                               page 2
                    Case 19-10255 Document 5 Filed in TXSB on 06/26/19 Page 18 of 66
                                                                                                                                   06/26/2019 09:18:49am


Debtor 1      Alejandro T. Castaneda
Debtor 2      Rosalinda Castaneda                                                         Case number (if known)      19-10255

                  Additional Page                                                     Column A               Column B               Column C
  Part 1:                                                                             Amount of claim        Value of collateral    Unsecured
                  After listing any entries on this page, number them
                                                                                      Do not deduct the      that supports this     portion
                  sequentially from the previous page.
                                                                                      value of collateral    claim                  If any

  2.4                                         Describe the property that
                                              secures the claim:                            $27,610.00              $24,000.00           $3,610.00
Navy Army Community Cu                        2018 Honda Accord
Creditor's name
Us Naval Air Sta
Number     Street


                                              As of the date you file, the claim is: Check all that apply.
                                                  Contingent
Corpus Christi          TX      78419             Unliquidated
City                    State   ZIP Code
                                                  Disputed
Who owes the debt? Check one.              Nature of lien. Check all that apply.
   Debtor 1 only
                                              An agreement you made (such as mortgage or secured car loan)
   Debtor 2 only
                                              Statutory lien (such as tax lien, mechanic's lien)
   Debtor 1 and Debtor 2 only
                                              Judgment lien from a lawsuit
   At least one of the debtors and another
                                              Other (including a right to offset)
   Check if this claim relates                Automobile
   to a community debt
Date debt was incurred          02/2019       Last 4 digits of account number        8     1    0    1
Current Account
  2.5                                         Describe the property that
                                              secures the claim:                               $5,423.00              $1,700.00          $3,723.00
Onemain
Creditor's name
                                              2002 Jaguar S-Type
Po Box 1010
Number     Street


                                              As of the date you file, the claim is: Check all that apply.
                                                  Contingent
Evansville              IN      47706             Unliquidated
City                    State   ZIP Code
                                                  Disputed
Who owes the debt? Check one.              Nature of lien. Check all that apply.
   Debtor 1 only
                                              An agreement you made (such as mortgage or secured car loan)
   Debtor 2 only
                                              Statutory lien (such as tax lien, mechanic's lien)
   Debtor 1 and Debtor 2 only
                                              Judgment lien from a lawsuit
   At least one of the debtors and another
                                              Other (including a right to offset)
   Check if this claim relates                Secured
   to a community debt
Date debt was incurred          02/2018       Last 4 digits of account number        6     6    1    5
Current Account
LOAN MODIFIED NON-GOVERNMENT




Add the dollar value of your entries in Column A on this page. Write
that number here:                                                                           $33,033.00

Official Form 106D                Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                               page 3
                    Case 19-10255 Document 5 Filed in TXSB on 06/26/19 Page 19 of 66
                                                                                                                                   06/26/2019 09:18:49am


Debtor 1      Alejandro T. Castaneda
Debtor 2      Rosalinda Castaneda                                                         Case number (if known)      19-10255

                  Additional Page                                                     Column A               Column B               Column C
  Part 1:                                                                             Amount of claim        Value of collateral    Unsecured
                  After listing any entries on this page, number them
                                                                                      Do not deduct the      that supports this     portion
                  sequentially from the previous page.
                                                                                      value of collateral    claim                  If any

  2.6                                         Describe the property that
                                              secures the claim:                            $17,888.01             $153,681.00           $3,207.01
Panacea Lending LLC                           6851 Stone Oak Dr.,
Creditor's name
142 Chula Vista Drive, Ste. 200               Brownsville, TX
Number     Street


                                              As of the date you file, the claim is: Check all that apply.
                                                  Contingent
San Antonio             TX      78232             Unliquidated
City                    State   ZIP Code
                                                  Disputed
Who owes the debt? Check one.              Nature of lien. Check all that apply.
   Debtor 1 only
                                              An agreement you made (such as mortgage or secured car loan)
   Debtor 2 only
                                              Statutory lien (such as tax lien, mechanic's lien)
   Debtor 1 and Debtor 2 only
                                              Judgment lien from a lawsuit
   At least one of the debtors and another
                                              Other (including a right to offset)
   Check if this claim relates                Property Taxes
   to a community debt
Date debt was incurred                        Last 4 digits of account number        0     0    4    3
Debtor to surrender
  2.7                                         Describe the property that
                                              secures the claim:                               $3,709.00                $100.00          $3,609.00
Parra Furn
Creditor's name
                                              Dresser, Night Stand
744 E Washington
Number     Street


                                              As of the date you file, the claim is: Check all that apply.
                                                  Contingent
Brownsville             TX      78520             Unliquidated
City                    State   ZIP Code
                                                  Disputed
Who owes the debt? Check one.              Nature of lien. Check all that apply.
   Debtor 1 only
                                              An agreement you made (such as mortgage or secured car loan)
   Debtor 2 only
                                              Statutory lien (such as tax lien, mechanic's lien)
   Debtor 1 and Debtor 2 only
                                              Judgment lien from a lawsuit
   At least one of the debtors and another
                                              Other (including a right to offset)
   Check if this claim relates                Installment Sales Contract
   to a community debt
Date debt was incurred          04/19/2013    Last 4 digits of account number        7     2    6    9




Add the dollar value of your entries in Column A on this page. Write
that number here:                                                                           $21,597.01

If this is the last page of your form, add the dollar value totals from
all pages. Write that number here:                                                         $198,794.01

Official Form 106D                Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                               page 4
                  Case 19-10255 Document 5 Filed in TXSB on 06/26/19 Page 20 of 66
                                                                                                                             06/26/2019 09:18:49am


Debtor 1       Alejandro T. Castaneda
Debtor 2       Rosalinda Castaneda                                                     Case number (if known)    19-10255

 Part 2:        List Others to Be Notified for a Debt That You Already Listed
Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For
example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and
then list the collection agency here. Similarly, if you have more than one creditor for any of the debts that you listed in Part 1,
list the additional creditors here. If you do not have additional persons to be notified for any debts in Part 1, do not fill out or
submit this page.


  1
        Sanchez, Whittington, & Wood. LLC                                      On which line in Part 1 did you enter the creditor?      2.2
        Name
        3505 Boca Chica Blvd., Suite 100                                       Last 4 digits of account number
        Number       Street




        Brownsville                              TX      78521
        City                                     State   ZIP Code




Official Form 106D                 Part 2 of Schedule D: Creditors Who Have Claims Secured by Property                                 page 5
                      Case 19-10255 Document 5 Filed in TXSB on 06/26/19 Page 21 of 66
                                                                                                                                       06/26/2019 09:18:50am



  Fill in this information to identify your case:
  Debtor 1             Alejandro             T.                     Castaneda
                       First Name            Middle Name            Last Name

  Debtor 2            Rosalinda                                     Castaneda
  (Spouse, if filing) First Name             Middle Name            Last Name


  United States Bankruptcy Court for the: SOUTHERN DISTRICT OF TEXAS

  Case number          19-10255                                                                                         Check if this is an
  (if known)
                                                                                                                        amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                   12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY
claims. List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts
on Schedule A/B: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G).
Do not include any creditors with partially secured claims that are listed in Schedule D: Creditors Who Hold Claims Secured by Property.
If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page
to this page. On the top of any additional pages, write your name and case number (if known).


  Part 1:        List All of Your PRIORITY Unsecured Claims
1.     Do any creditors have priority unsecured claims against you?
            No. Go to Part 2.
            Yes.

2.     List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each
       claim. For each claim listed, identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and
       show both priority and nonpriority amounts. As much as possible, list the claims in alphabetical order according to the creditor's name. If
       more space is needed for priority unsecured claims, fill out the Continuation Page of Part 1. If more than one creditor holds a particular
       claim, list the other creditors in Part 3.

       (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.
                                                                                                      Total claim       Priority              Nonpriority
                                                                                                                        amount                amount

     2.1


Priority Creditor's Name                                   Last 4 digits of account number
                                                           When was the debt incurred?
Number       Street
                                                           As of the date you file, the claim is: Check all that apply.
                                                               Contingent
                                                               Unliquidated
                                                               Disputed
City                            State   ZIP Code
Who incurred the debt? Check one.                          Type of PRIORITY unsecured claim:
     Debtor 1 only                                            Domestic support obligations
     Debtor 2 only                                            Taxes and certain other debts you owe the government
     Debtor 1 and Debtor 2 only                               Claims for death or personal injury while you were
     At least one of the debtors and another                  intoxicated
     Check if this claim is for a community debt              Other. Specify
Is the claim subject to offset?
     No
     Yes




Official Form 106E/F                               Schedule E/F: Creditors Who Have Unsecured Claims                                                 page 1
                       Case 19-10255 Document 5 Filed in TXSB on 06/26/19 Page 22 of 66
                                                                                                                                          06/26/2019 09:18:50am


Debtor 1       Alejandro T. Castaneda
Debtor 2       Rosalinda Castaneda                                                              Case number (if known)      19-10255

  Part 2:        List All of Your NONPRIORITY Unsecured Claims

3.     Do any creditors have nonpriority unsecured claims against you?
            No. You have nothing to report in this part. Submit this form to the court with your other schedules.
            Yes

4.     List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim.
       If a creditor has more than one nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what
       type of claim it is. Do not list claims already included in Part 1. If more than one creditor holds a particular claim, list the other creditors in
       Part 3. If more space is needed for nonpriority unsecured claims, fill out the Continuation Page of Part 2.

                                                                                                                                              Total claim

     4.1                                                                                                                                          $2,122.00
Acima Credit Fka Simpl                                      Last 4 digits of account number         1 5        5     0
Nonpriority Creditor's Name
                                                            When was the debt incurred?           04/2019
9815 S Monroe St Fl 4
Number        Street                                        As of the date you file, the claim is: Check all that apply.
                                                                Contingent
                                                                Unliquidated
                                                                Disputed
Sandy                           UT      84070
City                            State   ZIP Code            Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                               Student loans
   Debtor 1 only
                                                               Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                               that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                               Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                               Other. Specify
       Check if this claim is for a community debt               Lease
Is the claim subject to offset?
     No
     Yes

     4.2                                                                                                                                            $838.00
Ad Astra Recovery Serv                                      Last 4 digits of account number         8 7        2     4
Nonpriority Creditor's Name
                                                            When was the debt incurred?           07/2018
7330 W 33rd St N Ste 118
Number        Street                                        As of the date you file, the claim is: Check all that apply.
                                                                Contingent
                                                                Unliquidated
                                                                Disputed
Wichita                         KS      67205
City                            State   ZIP Code            Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                               Student loans
   Debtor 1 only
                                                               Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                               that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                               Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                               Other. Specify
       Check if this claim is for a community debt               Collecting for - SpeedyCash.Com 96-TX
Is the claim subject to offset?
     No
     Yes
Original Creditor Name: SPEEDYCASH.COM 96-TX
Collection




Official Form 106E/F                               Schedule E/F: Creditors Who Have Unsecured Claims                                                  page 2
                       Case 19-10255 Document 5 Filed in TXSB on 06/26/19 Page 23 of 66
                                                                                                                                   06/26/2019 09:18:50am


Debtor 1       Alejandro T. Castaneda
Debtor 2       Rosalinda Castaneda                                                         Case number (if known)       19-10255

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                      Total claim
previous page.

   4.3                                                                                                                                     $433.00
Ad Astra Recovery Serv                                   Last 4 digits of account number      8 7        0    7
Nonpriority Creditor's Name
                                                         When was the debt incurred?        07/2018
7330 W 33rd St N Ste 118
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Wichita                       KS      67205
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           SpeedyCash.Com 96-TX
Is the claim subject to offset?
     No
     Yes
Original Creditor Name: SPEEDYCASH.COM 96-TX
Collection

   4.4                                                                                                                                     $426.00
Atlas Credit Company I                                   Last 4 digits of account number      4 0        0    2
Nonpriority Creditor's Name
                                                         When was the debt incurred?        04/2019
2210 W Grande Blvd
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Tyler                         TX      75703
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Unsecured
Is the claim subject to offset?
     No
     Yes
Current Account




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                           page 3
                       Case 19-10255 Document 5 Filed in TXSB on 06/26/19 Page 24 of 66
                                                                                                                                   06/26/2019 09:18:50am


Debtor 1       Alejandro T. Castaneda
Debtor 2       Rosalinda Castaneda                                                         Case number (if known)       19-10255

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                      Total claim
previous page.

   4.5                                                                                                                                     $486.00
Barrifinance                                             Last 4 digits of account number      3 0 5           2
Nonpriority Creditor's Name
                                                         When was the debt incurred?        05/09/2019
930 E Adams
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Brownsville                   TX      78520
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Note Loan
Is the claim subject to offset?
     No
     Yes
Current Account

   4.6                                                                                                                                     $126.00
Barrifinance                                             Last 4 digits of account number      3 0 3           6
Nonpriority Creditor's Name
                                                         When was the debt incurred?        05/09/2019
930 E Adams
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Brownsville                   TX      78520
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Note Loan
Is the claim subject to offset?
     No
     Yes
Current Account




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                           page 4
                       Case 19-10255 Document 5 Filed in TXSB on 06/26/19 Page 25 of 66
                                                                                                                                   06/26/2019 09:18:50am


Debtor 1       Alejandro T. Castaneda
Debtor 2       Rosalinda Castaneda                                                         Case number (if known)       19-10255

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                      Total claim
previous page.

   4.7                                                                                                                                      $60.70
BCHC                                                     Last 4 digits of account number      3 4 0 7
Nonpriority Creditor's Name
                                                         When was the debt incurred?        2/2016 & 3/2017
191 E. Price Rd.
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Brownsville                   TX      78521
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Medical services rendered
Is the claim subject to offset?
     No
     Yes

   4.8                                                                                                                                     $700.00
Covington Credit Corporation                             Last 4 digits of account number      0 8        3    7
Nonpriority Creditor's Name
                                                         When was the debt incurred?        04/2019
1424 W. Price Road, Ste. S
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Brownsville                   TX      78521
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Signature loan
Is the claim subject to offset?
     No
     Yes
Current Account




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                           page 5
                       Case 19-10255 Document 5 Filed in TXSB on 06/26/19 Page 26 of 66
                                                                                                                                   06/26/2019 09:18:50am


Debtor 1       Alejandro T. Castaneda
Debtor 2       Rosalinda Castaneda                                                         Case number (if known)       19-10255

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                      Total claim
previous page.

   4.9                                                                                                                                     $910.00
Credit Central Of Texa                                   Last 4 digits of account number      0 0        0    3
Nonpriority Creditor's Name
                                                         When was the debt incurred?        04/2019
937 N. Expressway, Ste. 5
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Brownsville                   TX      78521
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Unsecured
Is the claim subject to offset?
     No
     Yes
Current Account

  4.10                                                                                                                                   $1,276.00
Enhanced Recovery Co L                                   Last 4 digits of account number      7 1        7    3
Nonpriority Creditor's Name
                                                         When was the debt incurred?        12/2016
8014 Bayberry Rd
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Jacksonville                  FL      32256
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Collecting for - Sprint
Is the claim subject to offset?
     No
     Yes
Original Creditor Name: SPRINT
Collection




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                           page 6
                       Case 19-10255 Document 5 Filed in TXSB on 06/26/19 Page 27 of 66
                                                                                                                                   06/26/2019 09:18:50am


Debtor 1       Alejandro T. Castaneda
Debtor 2       Rosalinda Castaneda                                                         Case number (if known)       19-10255

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                      Total claim
previous page.

  4.11                                                                                                                                   $1,111.00
Enhanced Recovery Co L                                   Last 4 digits of account number      5 8        6    3
Nonpriority Creditor's Name
                                                         When was the debt incurred?        12/2017
8014 Bayberry Rd
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Jacksonville                  FL      32256
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Collecting for - Chater Communications
Is the claim subject to offset?
     No
     Yes
Original Creditor Name: CHARTER COMMUNICATIONS
Collection

  4.12                                                                                                                                     $866.00
Enhanced Recovery Co L                                   Last 4 digits of account number      2 5        2    7
Nonpriority Creditor's Name
                                                         When was the debt incurred?        09/2018
8014 Bayberry Rd
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Jacksonville                  FL      32256
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Collecting for - AT T DirectV
Is the claim subject to offset?
     No
     Yes
Original Creditor Name: AT T DIRECTV
Collection




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                           page 7
                       Case 19-10255 Document 5 Filed in TXSB on 06/26/19 Page 28 of 66
                                                                                                                                   06/26/2019 09:18:50am


Debtor 1       Alejandro T. Castaneda
Debtor 2       Rosalinda Castaneda                                                         Case number (if known)       19-10255

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                      Total claim
previous page.

  4.13                                                                                                                                     $196.00
Enhanced Recovery Co L                                   Last 4 digits of account number      9 8        5    1
Nonpriority Creditor's Name
                                                         When was the debt incurred?        08/2016
8014 Bayberry Rd
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Jacksonville                  FL      32256
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Collecting for - Charter Communication
Is the claim subject to offset?
     No
     Yes
Original Creditor Name: CHARTER COMMUNICATIONS
Collection

  4.14                                                                                                                                      $74.00
Enhanced Recovery Co L                                   Last 4 digits of account number      6 7        2    5
Nonpriority Creditor's Name
                                                         When was the debt incurred?        10/2015
8014 Bayberry Rd
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Jacksonville                  FL      32256
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Collecting for - T Mobile
Is the claim subject to offset?
     No
     Yes
Original Creditor Name: TMOBILE
Collection




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                           page 8
                       Case 19-10255 Document 5 Filed in TXSB on 06/26/19 Page 29 of 66
                                                                                                                                   06/26/2019 09:18:50am


Debtor 1       Alejandro T. Castaneda
Debtor 2       Rosalinda Castaneda                                                         Case number (if known)       19-10255

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                      Total claim
previous page.

  4.15                                                                                                                                     $449.00
First Premier Bank                                       Last 4 digits of account number      9 1        1    2
Nonpriority Creditor's Name
                                                         When was the debt incurred?        01/2019
3820 N Louise Ave
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Sioux Falls                   SD      57107
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
     No
     Yes
Current Account

  4.16                                                                                                                                     $332.00
Kohls/capone                                             Last 4 digits of account number      7 8        9    9
Nonpriority Creditor's Name
                                                         When was the debt incurred?        09/2018
N56 W 17000 Ridgewood Dr
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Menomonee Falls               WI      53051
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Charge Account
Is the claim subject to offset?
     No
     Yes
Current Account




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                           page 9
                       Case 19-10255 Document 5 Filed in TXSB on 06/26/19 Page 30 of 66
                                                                                                                                   06/26/2019 09:18:50am


Debtor 1       Alejandro T. Castaneda
Debtor 2       Rosalinda Castaneda                                                         Case number (if known)       19-10255

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                      Total claim
previous page.

  4.17                                                                                                                                     $936.00
Merit Financ                                             Last 4 digits of account number      1 8 6           7
Nonpriority Creditor's Name
                                                         When was the debt incurred?        02/01/2019
C/o Security Finance
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Spartanburg                   SC      29304
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Unsecured
Is the claim subject to offset?
     No
     Yes
Current Account

  4.18                                                                                                                                     $310.00
Noble Fin                                                Last 4 digits of account number      2 1 8           7
Nonpriority Creditor's Name
                                                         When was the debt incurred?        06/06/2018
25331 1h 10 West
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
San Antonio                   TX      78257
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Signature loan
Is the claim subject to offset?
     No
     Yes
Current Account




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                          page 10
                       Case 19-10255 Document 5 Filed in TXSB on 06/26/19 Page 31 of 66
                                                                                                                                   06/26/2019 09:18:50am


Debtor 1       Alejandro T. Castaneda
Debtor 2       Rosalinda Castaneda                                                         Case number (if known)       19-10255

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                      Total claim
previous page.

  4.19                                                                                                                                     $438.00
Parra Loan Co. #1                                        Last 4 digits of account number      4 7        8    9
Nonpriority Creditor's Name
                                                         When was the debt incurred?        05/2011
744 E. Washington St.
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Brownsville                   TX      78520
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Loan
Is the claim subject to offset?
     No
     Yes
Charge Off for $438 on 02/15
Account Closed By Grantor

  4.20                                                                                                                                   $1,299.00
Penn Foster, Inc.                                        Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
925 Oak Street
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Scranton                      PA      18515
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Loan
Is the claim subject to offset?
     No
     Yes




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                          page 11
                       Case 19-10255 Document 5 Filed in TXSB on 06/26/19 Page 32 of 66
                                                                                                                                   06/26/2019 09:18:50am


Debtor 1       Alejandro T. Castaneda
Debtor 2       Rosalinda Castaneda                                                         Case number (if known)       19-10255

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                      Total claim
previous page.

  4.21                                                                                                                                     $841.00
Phoenix Financial Serv                                   Last 4 digits of account number      6 2        2    1
Nonpriority Creditor's Name
                                                         When was the debt incurred?        04/2019
8902 Otis Ave
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Indianapolis                  IN      46216
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Collecting for -South Star Emerg Phys PLLC
Is the claim subject to offset?
     No
     Yes
Original Creditor Name: SOUTH STAR EMERG PHYS PLLC
Collection

  4.22                                                                                                                                     $841.00
Phoenix Financial Services LLC                           Last 4 digits of account number       6    2    2    1
Nonpriority Creditor's Name
                                                         When was the debt incurred?
Registered As Indiana Resolution Grp LLC
Number        Street                                     As of the date you file, the claim is: Check all that apply.
8902 Otis Ave, Ste. 103A                                     Contingent
                                                             Unliquidated
                                                             Disputed
Indianapolis                  IN      46216
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Collecting for - Pendrick Capital Partners II LLC
Is the claim subject to offset?
     No
     Yes




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                          page 12
                       Case 19-10255 Document 5 Filed in TXSB on 06/26/19 Page 33 of 66
                                                                                                                                   06/26/2019 09:18:50am


Debtor 1       Alejandro T. Castaneda
Debtor 2       Rosalinda Castaneda                                                         Case number (if known)       19-10255

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                      Total claim
previous page.

  4.23                                                                                                                                   $1,284.00
Regional Fin                                             Last 4 digits of account number      2 1 1           0
Nonpriority Creditor's Name
                                                         When was the debt incurred?        10/12/2018
857 E Washington S
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Brownsville                   TX      78520
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Signature loan
Is the claim subject to offset?
     No
     Yes
Current Account

  4.24                                                                                                                                  $72,906.00
Us Dept Of Ed/glelsi                                     Last 4 digits of account number      7 5        8    1
Nonpriority Creditor's Name
                                                         When was the debt incurred?        05/2016
Po Box 7860
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Madison                       WI      53707
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt
Is the claim subject to offset?
     No
     Yes
Current Account




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                          page 13
                       Case 19-10255 Document 5 Filed in TXSB on 06/26/19 Page 34 of 66
                                                                                                                                   06/26/2019 09:18:50am


Debtor 1       Alejandro T. Castaneda
Debtor 2       Rosalinda Castaneda                                                         Case number (if known)       19-10255

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                      Total claim
previous page.

  4.25                                                                                                                                     $930.02
Valley Regional Medical 00187                            Last 4 digits of account number       1    8    0    2
Nonpriority Creditor's Name
                                                         When was the debt incurred?
P.O. Box 406655
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Atlanta                       GA      30384
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Medical services rendered
Is the claim subject to offset?
     No
     Yes

  4.26                                                                                                                                   $1,338.44
Valley Regional Medical Center                           Last 4 digits of account number      4 6        4    4
Nonpriority Creditor's Name
                                                         When was the debt incurred?        2/12/19
P.O. Box 406655
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Atlanta                       GA      30384
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Medical services rendered
Is the claim subject to offset?
     No
     Yes




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                          page 14
                       Case 19-10255 Document 5 Filed in TXSB on 06/26/19 Page 35 of 66
                                                                                                                                   06/26/2019 09:18:50am


Debtor 1       Alejandro T. Castaneda
Debtor 2       Rosalinda Castaneda                                                         Case number (if known)       19-10255

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                      Total claim
previous page.

  4.27                                                                                                                                   $1,274.00
Verizon Wireless                                         Last 4 digits of account number      0 0        0    1
Nonpriority Creditor's Name
                                                         When was the debt incurred?        10/2014
National Recovery Operations
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Minneapolis                   MN      55426
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Cell Phone Services
Is the claim subject to offset?
     No
     Yes
Collection
Account Closed By Grantor

  4.28                                                                                                                                      $71.66
West Houston Radiology Associates                        Last 4 digits of account number      W H R           A
Nonpriority Creditor's Name
                                                         When was the debt incurred?        01/03/2019
P.O. Box 4613
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Houston                       TX      77210
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Services rendered
Is the claim subject to offset?
     No
     Yes




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                          page 15
                       Case 19-10255 Document 5 Filed in TXSB on 06/26/19 Page 36 of 66
                                                                                                                                   06/26/2019 09:18:50am


Debtor 1       Alejandro T. Castaneda
Debtor 2       Rosalinda Castaneda                                                         Case number (if known)       19-10255

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                      Total claim
previous page.

  4.29                                                                                                                                   $1,624.00
World Finance Corporat                                   Last 4 digits of account number      8 0        0    1
Nonpriority Creditor's Name
                                                         When was the debt incurred?        01/2019
209 E Main St
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Alice                         TX      78332
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Signature loan
Is the claim subject to offset?
     No
     Yes
Current Account




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                          page 16
                      Case 19-10255 Document 5 Filed in TXSB on 06/26/19 Page 37 of 66
                                                                                                                                 06/26/2019 09:18:50am


Debtor 1       Alejandro T. Castaneda
Debtor 2       Rosalinda Castaneda                                                         Case number (if known)    19-10255

  Part 3:        List Others to Be Notified About a Debt That You Already Listed

5.     Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2.
       For example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original
       creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you have more than one creditor for any of the
       debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional parties to be notified for
       any debts in Parts 1 or 2, do not fill out or submit this page.


One Main Financial                                          On which entry in Part 1 or Part 2 did you list the original creditor?
Name
5850 FM 802                                                 Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number       Street
                                                                                                Part 2: Creditors with Nonpriority Unsecured Claims

                                                            Last 4 digits of account number       6    6    1    5
Brownsville                     TX      78526
City                            State   ZIP Code




Official Form 106E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                             page 17
                  Case 19-10255 Document 5 Filed in TXSB on 06/26/19 Page 38 of 66
                                                                                                                                 06/26/2019 09:18:50am


Debtor 1       Alejandro T. Castaneda
Debtor 2       Rosalinda Castaneda                                                     Case number (if known)        19-10255

 Part 4:        Add the Amounts for Each Type of Unsecured Claim

6.   Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only.
     28 U.S.C. § 159. Add the amounts for each type of unsecured claim.


                                                                                                               Total claim

Total claims      6a. Domestic support obligations                                                   6a.                     $0.00
from Part 1
                  6b. Taxes and certain other debts you owe the government                           6b.                     $0.00

                  6c. Claims for death or personal injury while you were intoxicated                 6c.                     $0.00

                  6d. Other. Add all other priority unsecured claims. Write that amount here.        6d.   +                 $0.00


                  6e. Total.     Add lines 6a through 6d.                                            6d.                     $0.00




                                                                                                               Total claim

Total claims      6f.   Student loans                                                                6f.             $72,906.00
from Part 2
                  6g. Obligations arising out of a separation agreement or divorce                   6g.                     $0.00
                      that you did not report as priority claims

                  6h. Debts to pension or profit-sharing plans, and other similar                    6h.                     $0.00
                      debts

                  6i.   Other. Add all other nonpriority unsecured claims. Write that amount here.   6i.   +         $21,592.82


                  6j.   Total.   Add lines 6f through 6i.                                            6j.             $94,498.82




Official Form 106E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                                           page 18
                    Case 19-10255 Document 5 Filed in TXSB on 06/26/19 Page 39 of 66
                                                                                                                                     06/26/2019 09:18:51am



 Fill in this information to identify your case:
 Debtor 1             Alejandro             T.                     Castaneda
                      First Name            Middle Name            Last Name

 Debtor 2            Rosalinda                                     Castaneda
 (Spouse, if filing) First Name             Middle Name            Last Name


 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF TEXAS

 Case number          19-10255                                                                                        Check if this is an
 (if known)
                                                                                                                      amended filing

Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page.
On the top of any additional pages, write your name and case number (if known).


1.     Do you have any executory contracts or unexpired leases?
            No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
            Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).

2.     List separately each person or company with whom you have the contract or lease. Then state what each contract or lease
       is for (for example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of
       executory contracts and unexpired leases.

          Person or company with whom you have the contract or lease                   State what the contract or lease is for

 2.1      James M. Breidenbach                                                         Rental Agreement
          Name
          5602 Lovers Ln.
          Number    Street



          Brownsville                                  TX        78526
          City                                         State     ZIP Code




Official Form 106G                            Schedule G: Executory Contracts and Unexpired Leases                                                 page 1
                 Case 19-10255 Document 5 Filed in TXSB on 06/26/19 Page 40 of 66
                                                                                                                                     06/26/2019 09:18:51am



 Fill in this information to identify your case:
 Debtor 1            Alejandro              T.                          Castaneda
                     First Name             Middle Name                 Last Name

 Debtor 2            Rosalinda                                          Castaneda
 (Spouse, if filing) First Name             Middle Name                 Last Name


 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF TEXAS

 Case number         19-10255                                                                                          Check if this is an
 (if known)
                                                                                                                       amended filing



Official Form 106H
Schedule H: Your Codebtors                                                                                                                       12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If
two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, copy the Additional Page, fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this
page. On the top of any Additional Pages, write your name and case number (if known). Answer every question.


1.   Do you have any codebtors?         (If you are filing a joint case, do not list either spouse as a codebtor.)
         No
         Yes

2.   Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories
     include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
         No. Go to line 3.
         Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?
             No
             Yes
              In which community state or territory did you live?                   Texas     Fill in the name and current address of that person.

              Rosalinda Castaneda
              Name of your spouse, former spouse, or legal equivalent
              1475 Alta Mesa Blvd.
              Number        Street


              Brownsville                                     TX              78526
              City                                            State           ZIP Code

3.   In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the
     person shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the
     creditor on Schedule D (Official Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use
     Schedule D, Schedule E/F, or Schedule G to fill out Column 2.

        Column 1: Your codebtor                                                                Column 2: The creditor to whom you owe the debt

                                                                                               Check all schedules that apply:




Official Form 106H                                             Schedule H: Your Codebtors                                                            page 1
                     Case 19-10255 Document 5 Filed in TXSB on 06/26/19 Page 41 of 66
                                                                                                                                        06/26/2019 09:18:52am



 Fill in this information to identify your case:
     Debtor 1              Alejandro            T.                     Castaneda
                           First Name           Middle Name            Last Name                           Check if this is:
     Debtor 2              Rosalinda                                   Castaneda                                An amended filing
     (Spouse, if filing)   First Name           Middle Name            Last Name
                                                                                                                A supplement showing postpetition
     United States Bankruptcy Court for the:   SOUTHERN DISTRICT OF TEXAS
                                                                                                                chapter 13 income as of the following date:
     Case number           19-10255
     (if known)
                                                                                                                MM / DD / YYYY
Official Form 106I
Schedule I: Your Income                                                                                                                              12/15

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally
responsible for supplying correct information. If you are married and not filing jointly, and your spouse is living with you,
include information about your spouse. If you are separated and your spouse is not filing with you, do not include information
about your spouse. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write
your name and case number (if known). Answer every question.

 Part 1:          Describe Employment
1.    Fill in your employment
      information.                                             Debtor 1                                           Debtor 2 or non-filing spouse
      If you have more than one
      job, attach a separate page       Employment status             Employed                                           Employed
      with information about                                          Not employed                                       Not employed
      additional employers.
                                        Occupation             Billing                                            Sales
      Include part-time, seasonal,
      or self-employed work.            Employer's name        Jorge Mazzini, MD                                  Zales

      Occupation may include            Employer's address     765 Paredes Line Rd.                               2370 N. Expressway, Ste. 1098
      student or homemaker, if it                              Number Street                                      Number Street
      applies.




                                                               Brownsville                  TX       78521        Brownsville            TX      78521
                                                               City                         State    Zip Code     City                   State   Zip Code

                                        How long employed there?         21 Yrs.                                          1 Yr/3 Mos

 Part 2:          Give Details About Monthly Income
Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your
non-filing spouse unless you are separated.
If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If
you need more space, attach a separate sheet to this form.

                                                                                            For Debtor 1            For Debtor 2 or
                                                                                                                    non-filing spouse

2.    List monthly gross wages, salary, and commissions (before all             2.                  $2,659.28             $2,707.49
      payroll deductions). If not paid monthly, calculate what the monthly wage
      would be.
3.    Estimate and list monthly overtime pay.                                      3.   +               $0.00                  $0.00

4.    Calculate gross income. Add line 2 + line 3.                                 4.               $2,659.28             $2,707.49




Official Form 106I                                            Schedule I: Your Income                                                                page 1
                      Case 19-10255 Document 5 Filed in TXSB on 06/26/19 Page 42 of 66
                                                                                                                                                                 06/26/2019 09:18:52am


Debtor 1        Alejandro T. Castaneda
Debtor 2        Rosalinda Castaneda                                                                                              Case number (if known)    19-10255
                                                                                                                    For Debtor 1             For Debtor 2 or
                                                                                                                                             non-filing spouse
     Copy line 4 here ...................................................................................................................
                                                                                                                 4.              $2,659.28       $2,707.49
5.   List all payroll deductions:
     5a. Tax, Medicare, and Social Security deductions                                                      5a.              $336.63               $459.73
     5b. Mandatory contributions for retirement plans                                                       5b.                $0.00                 $0.00
     5c. Voluntary contributions for retirement plans                                                       5c.                $0.00                 $0.00
     5d. Required repayments of retirement fund loans                                                       5d.                $0.00                 $0.00
     5e. Insurance                                                                                          5e.                $0.00                $69.15
     5f. Domestic support obligations                                                                       5f.                $0.00                 $0.00
     5g. Union dues                                                                                         5g.                $0.00                 $0.00
     5h. Other deductions.
          Specify: Simple IRA / See continuation sheet                                                      5h. +              $79.20               $26.76
6.   Add the payroll deductions.                 Add lines 5a + 5b + 5c + 5d + 5e + 5f +                    6.               $415.83               $555.64
     5g + 5h.
7.   Calculate total monthly take-home pay.                         Subtract line 6 from line 4.            7.            $2,243.45              $2,151.85
8.   List all other income regularly received:
     8a. Net income from rental property and from operating a                                               8a.                  $0.00                $0.00
          business, profession, or farm
           Attach a statement for each property and business showing
           gross receipts, ordinary and necessary business expenses, and
           the total monthly net income.
     8b. Interest and dividends                                                                             8b.                  $0.00                $0.00
     8c. Family support payments that you, a non-filing spouse, or a                                        8c.                  $0.00                $0.00
         dependent regularly receive
           Include alimony, spousal support, child support, maintenance,
           divorce settlement, and property settlement.
     8d. Unemployment compensation                                                                          8d.                  $0.00                $0.00
     8e. Social Security                                                                                    8e.                  $0.00                $0.00
     8f. Other government assistance that you regularly receive
         Include cash assistance and the value (if known) or any non-
         cash assistance that you receive, such as food stamps
         (benefits under the Supplemental Nutrition Assistance Program)
         or housing subsidies.
         Specify:                                                                                           8f.                  $0.00                $0.00
     8g. Pension or retirement income                                                                       8g.                  $0.00                $0.00
     8h. Other monthly income.
         Specify:                                                                                           8h. +                $0.00                $0.00

9.   Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f + 8g + 8h.                                 9.                   $0.00                $0.00

10. Calculate monthly income. Add line 7 + line 9.                             10.     $2,243.45 +         $2,151.85 =                                                   $4,395.30
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
    friends or relatives.

     Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.

     Specify:                                                                                                                                             11.    +           $0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly                                             12.            $4,395.30
    income. Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information,
    if it applies.                                                                                                                                                   Combined
                                                                                                                                                                     monthly income
13. Do you expect an increase or decrease within the year after you file this form?
        No.           None.
           Yes. Explain:




Official Form 106I                                                               Schedule I: Your Income                                                                      page 2
                     Case 19-10255 Document 5 Filed in TXSB on 06/26/19 Page 43 of 66
                                                                                                            06/26/2019 09:18:52am


Debtor 1     Alejandro T. Castaneda
Debtor 2     Rosalinda Castaneda                                              Case number (if known)   19-10255


                                                                     For Debtor 1       For Debtor 2 or
                                                                                        non-filing spouse
5h. Other Payroll Deductions (details)
     Simple IRA / Vision                                                    $79.20               $2.32
     St. Jude                                                                                   $24.44

                                                           Totals:          $79.20              $26.76




Official Form 106I                           Schedule I: Your Income                                                  page 3
                     Case 19-10255 Document 5 Filed in TXSB on 06/26/19 Page 44 of 66
                                                                                                                                      06/26/2019 09:18:52am



 Fill in this information to identify your case:
                                                                                                         Check if this is:
     Debtor 1              Alejandro              T.                     Castaneda                           An amended filing
                           First Name             Middle Name            Last Name                           A supplement showing postpetition
                                                                                                             chapter 13 expenses as of the
     Debtor 2              Rosalinda                                     Castaneda
     (Spouse, if filing)   First Name             Middle Name            Last Name                           following date:

     United States Bankruptcy Court for the:    SOUTHERN DISTRICT OF TEXAS                                     MM / DD / YYYY
     Case number           19-10255
     (if known)

Official Form 106J
Schedule J: Your Expenses                                                                                                                        12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your
name and case number (if known). Answer every question.


 Part 1:          Describe Your Household
1.    Is this a joint case?

            No. Go to line 2.
            Yes. Does Debtor 2 live in a separate household?
                     No
                     Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.
2.    Do you have dependents?                  No
                                               Yes. Fill out this information          Dependent's relationship to    Dependent's      Does dependent
      Do not list Debtor 1 and                                                         Debtor 1 or Debtor 2           age              live with you?
                                               for each dependent...................................
      Debtor 2.                                                                                                                            No
                                                                                  Step-Son                            17 Yrs
                                                                                                                                           Yes
      Do not state the dependents'
                                                                                                                                           No
      names.
                                                                                                                                           Yes
                                                                                                                                           No
                                                                                                                                           Yes
                                                                                                                                           No
                                                                                                                                           Yes
                                                                                                                                           No
                                                                                                                                           Yes
3.    Do your expenses include                         No
      expenses of people other than                    Yes
      yourself and your dependents?


 Part 2:          Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case
to report expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of
the form and fill in the applicable date.
Include expenses paid for with non-cash government assistance if you know the value of
such assistance and have included it on Schedule I: Your Income (Official Form 106I.)                                      Your expenses

4.    The rental or home ownership expenses for your residence.                                                      4.                    $1,250.00
      Include first mortgage payments and any rent for the ground or lot.
      If not included in line 4:

      4a. Real estate taxes                                                                                          4a.

      4b. Property, homeowner's, or renter's insurance                                                               4b.

      4c. Home maintenance, repair, and upkeep expenses                                                              4c.                     $100.00
      4d. Homeowner's association or condominium dues                                                                4d.




 Official Form 106J                                             Schedule J: Your Expenses                                                        page 1
                  Case 19-10255 Document 5 Filed in TXSB on 06/26/19 Page 45 of 66
                                                                                                                     06/26/2019 09:18:52am


Debtor 1      Alejandro T. Castaneda
Debtor 2      Rosalinda Castaneda                                                      Case number (if known)   19-10255
                                                                                                          Your expenses

5.   Additional mortgage payments for your residence, such as home equity loans                     5.

6.   Utilities:

     6a. Electricity, heat, natural gas                                                             6a.                     $325.00
     6b. Water, sewer, garbage collection                                                           6b.                     $100.00
     6c. Telephone, cell phone, Internet, satellite, and                                            6c.                     $250.00
         cable services
     6d. Other. Specify:                                                                            6d.

7.   Food and housekeeping supplies                                                                 7.                      $500.00
8.   Childcare and children's education costs                                                       8.

9.   Clothing, laundry, and dry cleaning                                                            9.                       $80.00
10. Personal care products and services                                                             10.                     $100.00
11. Medical and dental expenses                                                                     11.                      $30.00
12. Transportation. Include gas, maintenance, bus or train                                          12.                     $200.00
    fare. Do not include car payments.
13. Entertainment, clubs, recreation, newspapers,                                                   13.                     $100.00
    magazines, and books
14. Charitable contributions and religious donations                                                14.

15. Insurance.
    Do not include insurance deducted from your pay or included in lines 4 or 20.

     15a.   Life insurance                                                                          15a.

     15b.   Health insurance                                                                        15b.

     15c.   Vehicle insurance                                                                       15c.                    $142.00
     15d.   Other insurance. Specify:                                                               15d.
16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
    Specify:                                                                                        16.

17. Installment or lease payments:

     17a.   Car payments for Vehicle 1    Navy Army                                                 17a.                    $615.85
     17b.   Car payments for Vehicle 2                                                              17b.

     17c.   Other. Specify: Attorney Fees                                                           17c.                    $250.00
     17d.   Other. Specify: Parra's / LFD                                                           17d.                    $253.00
18. Your payments of alimony, maintenance, and support that you did not report as                   18.
    deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).


19. Other payments you make to support others who do not live with you.
    Specify:                                                                                        19.




 Official Form 106J                                        Schedule J: Your Expenses                                           page 2
                  Case 19-10255 Document 5 Filed in TXSB on 06/26/19 Page 46 of 66
                                                                                                                            06/26/2019 09:18:52am


Debtor 1      Alejandro T. Castaneda
Debtor 2      Rosalinda Castaneda                                                              Case number (if known)   19-10255
20. Other real property expenses not included in lines 4 or 5 of this form or on
    Schedule I: Your Income.
    20a.    Mortgages on other property                                                                      20a.

    20b.    Real estate taxes                                                                                20b.

    20c.    Property, homeowner's, or renter's insurance                                                     20c.

    20d.    Maintenance, repair, and upkeep expenses                                                         20d.

    20e.    Homeowner's association or condominium dues                                                      20e.

21. Other. Specify: Conn's                                                                                   21.    +                $91.00
22. Calculate your monthly expenses.

    22a.    Add lines 4 through 21.                                                                          22a.                  $4,386.85
    22b.    Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2.                 22b.

    22c.    Add line 22a and 22b. The result is your monthly expenses.                                       22c.                  $4,386.85

23. Calculate your monthly net income.

    23a.    Copy line 12 (your combined monthly income) from Schedule I.                                     23a.                  $4,395.30
    23b.    Copy your monthly expenses from line 22c above.                                                  23b.   –              $4,386.85
    23c.    Subtract your monthly expenses from your monthly income.
            The result is your monthly net income.                                                           23c.                     $8.45

24. Do you expect an increase or decrease in your expenses within the year after you file this form?

    For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage
    payment to increase or decrease because of a modification to the terms of your mortgage?

           No.
           Yes. Explain here:
                None.




 Official Form 106J                                         Schedule J: Your Expenses                                                  page 3
                      Case 19-10255 Document 5 Filed in TXSB on 06/26/19 Page 47 of 66
                                                                                                                                                                              06/26/2019 09:18:53am



 Fill in this information to identify your case:
 Debtor 1                Alejandro                     T.                            Castaneda
                         First Name                    Middle Name                   Last Name

 Debtor 2            Rosalinda                                                       Castaneda
 (Spouse, if filing) First Name                        Middle Name                   Last Name


 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF TEXAS

 Case number             19-10255                                                                                                                         Check if this is an
 (if known)
                                                                                                                                                          amended filing

Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                                                    12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended
schedules after you file your original forms, you must fill out a new Summary and check the box at the top of this page.



 Part 1:          Summarize Your Assets

                                                                                                                                                                      Your assets
                                                                                                                                                                      Value of what you own
1.   Schedule A/B: Property (Official Form 106A/B)
                                                                                                                                                                            $153,681.00
     1a. Copy line 55, Total real estate, from Schedule A/B.....................................................................................................................


                                                                                                                                                                         $34,522.00
     1b. Copy line 62, Total personal property, from Schedule A/B......................................................................................................................................................


                                                                                                                                                                            $188,203.00
     1c. Copy line 63, Total of all property on Schedule A/B................................................................................................................................................................


 Part 2:          Summarize Your Liabilities

                                                                                                                                                                        Your liabilities
                                                                                                                                                                        Amount you owe

2.   Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
                                                                                                                                          $198,794.01
     2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D.........................

3.   Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
                                                                                                                                                                  $0.00
     3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.................................................................................


                                                                                                                                    +                 $94,498.82
     3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F........................................................



                                                                                                                                   Your total liabilities                         $293,292.83




 Part 3:          Summarize Your Income and Expenses

4.   Schedule I: Your Income (Official Form 106I)
                                                                                                                                                                         $4,395.30
     Copy your combined monthly income from line 12 of Schedule I....................................................................................................................................................

5.   Schedule J: Your Expenses (Official Form 106J)
     Copy your monthly expenses from line 22c of Schedule J.........................................................................................................                  $4,386.85




Official Form 106Sum                        Summary of Your Assets and Liabilities and Certain Statistical Information                                                                        page 1
                   Case 19-10255 Document 5 Filed in TXSB on 06/26/19 Page 48 of 66
                                                                                                                                 06/26/2019 09:18:53am


Debtor 1      Alejandro T. Castaneda
Debtor 2      Rosalinda Castaneda                                                          Case number (if known)     19-10255


 Part 4:        Answer These Questions for Administrative and Statistical Records

6.   Are you filing for bankruptcy under Chapters 7, 11, or 13?

           No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.
           Yes

7.   What kind of debt do you have?

           Your debts are primarily consumer debts. Consumer debts are those "incurred by an individual primarily for a personal,
           family, or household purpose." 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.
           Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
           this form to the court with your other schedules.

8.   From the Statement of Your Current Monthly Income: Copy your total current monthly income from
     Official Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                     $5,042.90


9.   Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                        Total claim

     From Part 4 on Schedule E/F, copy the following:

     9a. Domestic support obligations. (Copy line 6a.)                                                                 $0.00


     9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                                         $0.00


     9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                               $0.00


     9d. Student loans. (Copy line 6f.)                                                                         $72,906.00


     9e. Obligations arising out of a separation agreement or divorce that you did not report as                       $0.00
         priority claims. (Copy line 6g.)

     9f.   Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)       +                  $0.00


     9g. Total.    Add lines 9a through 9f.                                                                     $72,906.00




Official Form 106Sum               Summary of Your Assets and Liabilities and Certain Statistical Information                                page 2
                 Case 19-10255 Document 5 Filed in TXSB on 06/26/19 Page 49 of 66
                                                                                                                            06/26/2019 09:18:53am



 Fill in this information to identify your case:
 Debtor 1          Alejandro            T.                   Castaneda
                   First Name           Middle Name          Last Name

 Debtor 2            Rosalinda                               Castaneda
 (Spouse, if filing) First Name         Middle Name          Last Name


 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF TEXAS

 Case number       19-10255                                                                                   Check if this is an
 (if known)
                                                                                                              amended filing

Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                      12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement,
concealing property, or obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to
$250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



              Sign Below

    Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

         No

         Yes. Name of person                                                                  Attach Bankruptcy Petition Preparer's Notice,
                                                                                              Declaration, and Signature (Official Form 119).




    Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and that they are
    true and correct.



    X /s/ Alejandro T. Castaneda                           X /s/ Rosalinda Castaneda
        Alejandro T. Castaneda, Debtor 1                      Rosalinda Castaneda, Debtor 2

        Date 06/26/2019                                       Date 06/26/2019
             MM / DD / YYYY                                        MM / DD / YYYY




Official Form 106Dec                         Declaration About an Individual Debtor's Schedules                                         page 1
                    Case 19-10255 Document 5 Filed in TXSB on 06/26/19 Page 50 of 66
                                                                                                                              06/26/2019 09:18:54am



 Fill in this information to identify your case:
 Debtor 1            Alejandro            T.                     Castaneda
                     First Name           Middle Name            Last Name

 Debtor 2            Rosalinda                                   Castaneda
 (Spouse, if filing) First Name           Middle Name            Last Name


 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF TEXAS

 Case number         19-10255                                                                                   Check if this is an
 (if known)
                                                                                                                amended filing

Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                     04/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write
your name and case number (if known). Answer every question.


 Part 1:       Give Details About Your Marital Status and Where You Lived Before

1.   What is your current marital status?
        Married
        Not married

2.   During the last 3 years, have you lived anywhere other than where you live now?
         No
         Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

3.   Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory?
     (Community property states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas,
     Washington, and Wisconsin.)
         No
         Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).




Official Form 107                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                              page 1
                    Case 19-10255 Document 5 Filed in TXSB on 06/26/19 Page 51 of 66
                                                                                                                               06/26/2019 09:18:54am


Debtor 1       Alejandro T. Castaneda
Debtor 2       Rosalinda Castaneda                                                       Case number (if known)     19-10255

 Part 2:         Explain the Sources of Your Income
4.   Did you have any income from employment or from operating a business during this year or the two previous calendar years?
     Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
     If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

           No
           Yes. Fill in the details.

                                                    Debtor 1                                        Debtor 2

                                                  Sources of income          Gross income          Sources of income         Gross income
                                                  Check all that apply.      (before deductions    Check all that apply.     (before deductions
                                                                             and exclusions                                  and exclusions

From January 1 of the current year until              Wages, commissions,            $13,296.40       Wages, commissions,            $10,655.31
the date you filed for bankruptcy:                    bonuses, tips                                   bonuses, tips
                                                      Operating a business                            Operating a business


For the last calendar year:                           Wages, commissions,            $29,734.00       Wages, commissions,            $26,290.00
                                                      bonuses, tips                                   bonuses, tips
(January 1 to December 31, 2018 )
                                  YYYY                Operating a business                            Operating a business


For the calendar year before that:                    Wages, commissions,            $29,574.00       Wages, commissions,
                                                      bonuses, tips                                   bonuses, tips
(January 1 to December 31, 2017 )
                                  YYYY                Operating a business                            Operating a business

5.   Did you receive any other income during this year or the two previous calendar years?
     Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security;
     unemployment; and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties;
     and gambling and lottery winnings. If you are in a joint case and you have income that you received together, list it only once under
     Debtor 1.

     List each source and the gross income from each source separately. Do not include income that you listed in line 4.

           No
           Yes. Fill in the details.




Official Form 107                        Statement of Financial Affairs for Individuals Filing for Bankruptcy                              page 2
                    Case 19-10255 Document 5 Filed in TXSB on 06/26/19 Page 52 of 66
                                                                                                                                    06/26/2019 09:18:54am


Debtor 1         Alejandro T. Castaneda
Debtor 2         Rosalinda Castaneda                                                        Case number (if known)      19-10255


 Part 3:          List Certain Payments You Made Before You Filed for Bankruptcy
6.   Are either Debtor 1's or Debtor 2's debts primarily consumer debts?

           No.    Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
                  "incurred by an individual primarily for a personal, family, or household purpose."

                  During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?

                     No. Go to line 7.

                     Yes. List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the
                          total amount you paid that creditor. Do not include payments for domestic support obligations, such as
                          child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.

                  * Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

           Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.

                  During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                     No. Go to line 7.

                     Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
                          creditor. Do not include payments for domestic support obligations, such as child support and alimony.
                          Also, do not include payments to an attorney for this bankruptcy case.

7.   Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
     Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
     corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing
     agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations
     such as child support and alimony.

           No
           Yes. List all payments to an insider.

8.   Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that
     benefited an insider?
     Include payments on debts guaranteed or cosigned by an insider.

           No
           Yes. List all payments that benefited an insider.




Official Form 107                        Statement of Financial Affairs for Individuals Filing for Bankruptcy                                 page 3
                     Case 19-10255 Document 5 Filed in TXSB on 06/26/19 Page 53 of 66
                                                                                                                                      06/26/2019 09:18:54am


Debtor 1         Alejandro T. Castaneda
Debtor 2         Rosalinda Castaneda                                                           Case number (if known)     19-10255

  Part 4:         Identify Legal Actions, Repossessions, and Foreclosures
9.     Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
       List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
       modifications, and contract disputes.

           No
           Yes. Fill in the details.

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached,
    seized, or levied?
    Check all that apply and fill in the details below.

           No. Go to line 11.
           Yes. Fill in the information below.

                                                                Describe the property                            Date             Value of the property
Alfredo Hage Karam                                              LOT 15 BLK 4 THE WOODLANDS SUBD                                        $153,681.00
Creditor's Name                                                 NO. 1 ( REPLAT C1-2655-A & 2656-B)
c/o Sanchez, Whittington & Wood, LLC
Number      Street                                              Explain what happened
3505 Boca Chica BLvd., Ste. 100                                    Property was repossessed.
                                                                   Property was foreclosed.
Brownsville                            TX         78521            Property was garnished.
City                                   State      ZIP Code         Property was attached, seized, or levied.

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any
    amounts from your accounts or refuse to make a payment because you owed a debt?

           No
           Yes. Fill in the details.

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
    creditors, a court-appointed receiver, a custodian, or another official?

           No
           Yes

  Part 5:         List Certain Gifts and Contributions
13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

           No
           Yes. Fill in the details for each gift.

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600
    to any charity?


           No
           Yes. Fill in the details for each gift or contribution.




Official Form 107                              Statement of Financial Affairs for Individuals Filing for Bankruptcy                                page 4
                     Case 19-10255 Document 5 Filed in TXSB on 06/26/19 Page 54 of 66
                                                                                                                                    06/26/2019 09:18:54am


Debtor 1       Alejandro T. Castaneda
Debtor 2       Rosalinda Castaneda                                                          Case number (if known)     19-10255

  Part 6:        List Certain Losses
15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire,
    other disaster, or gambling?

           No
           Yes. Fill in the details.

  Part 7:        List Certain Payments or Transfers
16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to
    anyone you consulted about seeking bankruptcy or preparing a bankruptcy petition?
       Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required for your bankruptcy.

           No
           Yes. Fill in the details.

                                                     Description and value of any property transferred          Date payment         Amount of
Law Offices of Phillippe and Associates,                                                                        or transfer was      payment
Person Who Was Paid                                                                                             made

104 North Expressway                                                                                               06/20/2019             $40.00
Number      Street




Brownsville                   TX       78521
City                          State    ZIP Code


Email or website address


Person Who Made the Payment, if Not You

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to
    anyone who promised to help you deal with your creditors or to make payments to your creditors?
       Do not include any payment or transfer that you listed on line 16.

           No
           Yes. Fill in the details.

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than
    property transferred in the ordinary course of your business or financial affairs?
       Include both outright transfers and transfers made as security (such as granting of a security interest or mortgage on your property).
       Do not include gifts and transfers that you have already listed on this statement.


           No
           Yes. Fill in the details.

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which
    you are a beneficiary? (These are often called asset-protection devices.)
           No
           Yes. Fill in the details.




Official Form 107                         Statement of Financial Affairs for Individuals Filing for Bankruptcy                                  page 5
                    Case 19-10255 Document 5 Filed in TXSB on 06/26/19 Page 55 of 66
                                                                                                                                06/26/2019 09:18:54am


Debtor 1       Alejandro T. Castaneda
Debtor 2       Rosalinda Castaneda                                                      Case number (if known)     19-10255

 Part 8:         List Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units
20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your
    benefit, closed, sold, moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
    houses, pension funds, cooperatives, associations, and other financial institutions.

           No
           Yes. Fill in the details.

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository
    for securities, cash, or other valuables?

           No
           Yes. Fill in the details.

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
       No
       Yes. Fill in the details.

 Part 9:         Identify Property You Hold or Control for Someone Else
23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for,
    or hold in trust for someone.

           No
           Yes. Fill in the details.


 Part 10:        Give Details About Environmental Information
For the purpose of Part 10, the following definitions apply:

   Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
   hazardous or toxic substance, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
   including statutes or regulations controlling the cleanup of these substances, wastes, or material.
   Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
   utilize it or used to own, operate, or utilize it, including disposal sites.

   Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
   substance, hazardous material, pollutant, contaminant, or similar item.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental
    law?


           No
           Yes. Fill in the details.




Official Form 107                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 6
                    Case 19-10255 Document 5 Filed in TXSB on 06/26/19 Page 56 of 66
                                                                                                                                         06/26/2019 09:18:54am


Debtor 1       Alejandro T. Castaneda
Debtor 2       Rosalinda Castaneda                                                             Case number (if known)         19-10255
25. Have you notified any governmental unit of any release of hazardous material?
       No
       Yes. Fill in the details.

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and
    orders.

           No
           Yes. Fill in the details.

 Part 11:        Give Details About Your Business or Connections to Any Business
27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any
    business?

                A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
                A member of a limited liability company (LLC) or limited liability partnership (LLP)
                A partner in a partnership
                An officer, director, or managing executive of a corporation
                An owner of at least 5% of the voting or equity securities of a corporation

           No. None of the above applies. Go to Part 12.
           Yes. Check all that apply above and fill in the details below for each business.

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include
    all financial institutions, creditors, or other parties.

           No
           Yes. Fill in the details below.

 Part 12:        Sign Below
I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury
that answers are true and correct. I understand that making a false statement, concealing property, or obtaining money or
property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years,
or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



X /s/ Alejandro T. Castaneda                                 X /s/ Rosalinda Castaneda
   Alejandro T. Castaneda, Debtor 1                              Rosalinda Castaneda, Debtor 2

   Date        06/26/2019                                        Date      06/26/2019

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?

    No
    Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

    No
    Yes. Name of person                                                                              Attach the Bankruptcy Petition Preparer's Notice,
                                                                                                     Declaration, and Signature (Official Form 119).




Official Form 107                        Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 7
                     Case 19-10255 Document 5 Filed in TXSB on 06/26/19 Page 57 of 66
                                                                                                                                06/26/2019 09:18:54am



 Fill in this information to identify your case:
 Debtor 1              Alejandro          T.                      Castaneda
                       First Name         Middle Name             Last Name

 Debtor 2            Rosalinda                                    Castaneda
 (Spouse, if filing) First Name           Middle Name             Last Name


 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF TEXAS

 Case number           19-10255                                                                                                Check if this is an
 (if known)
                                                                                                                               amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                               12/15

If you are an individual filing under chapter 7, you must fill out this form if:

     creditors have claims secured by your property, or

     you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting
of creditors, whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors
and lessors you list on the form.

If two married people are filing together in a joint case, both are equally responsible for supplying correct information.
Both debtors must sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any
additional pages, write your name and case number (if known).


 Part 1:           List Your Creditors Who Hold Secured Claims

1.    For any creditors that you listed in Part 1 of Schedule D: Creditors Who Hold Claims Secured by Property (Official Form 106D),
      fill in the information below.

      Identify the creditor and the property that is collateral         What do you intend to do with the            Did you claim the property
                                                                        property that secures a debt?                as exempt on Schedule C?

      Creditor's        Conn Appliances Inc                                   Surrender the property.                    No
      name:                                                                   Retain the property and redeem it.         Yes
      Description of    W/D, A/C                                              Retain the property and enter into a
      property                                                                Reaffirmation Agreement.
      securing debt:                                                          Retain the property and [explain]:


      Creditor's        Jobi Residential, L.L.C.                              Surrender the property.                    No
      name:                                                                   Retain the property and redeem it.         Yes
      Description of    6851 Stone Oak Drive, Browsville, TX                  Retain the property and enter into a
      property                                                                Reaffirmation Agreement.
      securing debt:                                                          Retain the property and [explain]:


      Creditor's        Lfd-brownsvl                                          Surrender the property.                    No
      name:                                                                   Retain the property and redeem it.         Yes
      Description of    Bedroom and Living Room set                           Retain the property and enter into a
      property                                                                Reaffirmation Agreement.
      securing debt:                                                          Retain the property and [explain]:
                                                                              Debtor will continue making payments to creditor without
                                                                              reaffirming.




Official Form 108                         Statement of Intention for Individuals Filing Under Chapter 7                                     page 1
                    Case 19-10255 Document 5 Filed in TXSB on 06/26/19 Page 58 of 66
                                                                                                                           06/26/2019 09:18:54am


Debtor 1     Alejandro T. Castaneda
Debtor 2     Rosalinda Castaneda                                                     Case number (if known)     19-10255

    Identify the creditor and the property that is collateral      What do you intend to do with the            Did you claim the property
                                                                   property that secures a debt?                as exempt on Schedule C?
    Creditor's        Navy Army Community Cu                            Surrender the property.                      No
    name:                                                               Retain the property and redeem it.           Yes
    Description of    2018 Honda Accord                                 Retain the property and enter into a
    property                                                            Reaffirmation Agreement.
    securing debt:                                                      Retain the property and [explain]:


    Creditor's        Onemain                                           Surrender the property.                      No
    name:                                                               Retain the property and redeem it.           Yes
    Description of    2002 Jaguar S-Type                                Retain the property and enter into a
    property                                                            Reaffirmation Agreement.
    securing debt:                                                      Retain the property and [explain]:


    Creditor's        Panacea Lending LLC                               Surrender the property.                      No
    name:                                                               Retain the property and redeem it.           Yes
    Description of    6851 Stone Oak Dr., Brownsville, TX               Retain the property and enter into a
    property                                                            Reaffirmation Agreement.
    securing debt:                                                      Retain the property and [explain]:


    Creditor's        Parra Furn                                        Surrender the property.                      No
    name:                                                               Retain the property and redeem it.           Yes
    Description of    Dresser, Night Stand                              Retain the property and enter into a
    property                                                            Reaffirmation Agreement.
    securing debt:                                                      Retain the property and [explain]:
                                                                        Debtor will continue making payments to creditor without
                                                                        reaffirming.


    Creditor's        Us Dept Of Ed/glelsi                              Surrender the property.                      No
    name:                                                               Retain the property and redeem it.           Yes
    Description of    Educational                                       Retain the property and enter into a
    property                                                            Reaffirmation Agreement.
    securing debt:                                                      Retain the property and [explain]:
                                                                        Debtor will continue making payments to creditor without
                                                                        reaffirming.


 Part 2:         List Your Unexpired Personal Property Leases

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G),
fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not
yet ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

    Describe your unexpired personal property leases                                                           Will this lease be assumed?

    Lessor's name:        James M. Breidenbach                                                                     No
    Description of leased Rental Agreement                                                                         Yes
    property:




Official Form 108                       Statement of Intention for Individuals Filing Under Chapter 7                                 page 2
                    Case 19-10255 Document 5 Filed in TXSB on 06/26/19 Page 59 of 66
                                                                                                                         06/26/2019 09:18:54am


Debtor 1     Alejandro T. Castaneda
Debtor 2     Rosalinda Castaneda                                                    Case number (if known)   19-10255

 Part 3:      Sign Below

   Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and
   personal property that is subject to an unexpired lease.

X /s/ Alejandro T. Castaneda                         X /s/ Rosalinda Castaneda
   Alejandro T. Castaneda, Debtor 1                      Rosalinda Castaneda, Debtor 2

   Date 06/26/2019                                       Date 06/26/2019
        MM / DD / YYYY                                        MM / DD / YYYY




Official Form 108                      Statement of Intention for Individuals Filing Under Chapter 7                                page 3
                         Case 19-10255 Document 5 Filed in TXSB on 06/26/19 Page 60 of 66
                                                                                                                                                                                 06/26/2019 09:18:55am


B2030 (Form 2030) (12/15)
                                                          UNITED STATES BANKRUPTCY COURT
                                                             SOUTHERN DISTRICT OF TEXAS
                                                                BROWNSVILLE DIVISION
In re Alejandro T. Castaneda                                                                                                        Case No.           19-10255
      Rosalinda Castaneda
                                                                                                                                    Chapter            7

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR
1. Pursuant to 11 U.S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and
   that compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for
   services rendered or to be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case
   is as follows:

     For legal services, I have agreed to accept.........................................................................................................
                                                                                                Fixed Fee:                       $3,040.00
     Prior to the filing of this statement I have received.............................................................................................
                                                                                                                                     $40.00
     Balance Due..............................................................................................................................................................
                                                                                                                                                 $3,000.00

2. The source of the compensation paid to me was:
                       Debtor                                    Other (specify)

3. The source of compensation to be paid to me is:
                       Debtor                                    Other (specify)

4.         I have not agreed to share the above-disclosed compensation with any other person unless they are members and
           associates of my law firm.

           I have agreed to share the above-disclosed compensation with another person or persons who are not members or
           associates of my law firm. A copy of the agreement, together with a list of the names of the people sharing in the
           compensation, is attached.


5. In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

     a. Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in
     bankruptcy;

     b. Preparation and filing of any petition, schedules, statements of affairs and plan which may be required;

     c. Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;

     d. [Other provisions as needed]
     Debtor and Attorney have entered into two separate fee agreements. The first was for $ 40.00, signed pre-petition,
     for the preparation and filing of the bankruptcy petition, [the payment of court filing fees], and review, analysis and
     advisement of the typical matters that are required to be performed pre-petition by a bankruptcy attorney under
     the applicable bankruptcy and ethical rules. Any fees and costs for pre-petition services that were unpaid and
     owing at the time of filing were waived by Counsel. The second fee agreement was for $ 3,000.00 [which includes
     the court filing fees], signed post-petition for the completion of the balance of schedules, representation at the 341
     meeting of creditors, and other legal services outlined in the fee agreement. [Counsel will pay the filing fee from
     the legal fees.] The post-petition agreement allows the Debtor(s) to make payments for up to 12 months post-
     petition for the post-petition fees. Counsel's services to the Debtor(s) are not unbundled and are instead bifurcated
     into pre- and post-petition services as described in Bethea v. Robert J. Adams & Assocs., 352 F.3d 1125, 1128 (7th
     Cir. 2003), cert. denied, 158 L. Ed. 2d 733, 124 S. Ct. 2176 (2004), In re Sanchez, 241 F.3d 1148, 1150-51 (9th Cir.
     2001), and related cases. Counsel is able to draw funds under its line of credit in an amount up to 75% of the post-
     petition fees so long as it assigns the post-petition receivable to the lender as collateral, in which event the lender
     will manage the account receivable in accordance with the terms of the line of credit agreement.
                Case 19-10255 Document 5 Filed in TXSB on 06/26/19 Page 61 of 66
                                                                                                                   06/26/2019 09:18:55am


B2030 (Form 2030) (12/15)

6. By agreement with the debtor(s), the above-disclosed fee does not include the following services:




                                                           CERTIFICATION
      I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for
   representation of the debtor(s) in this bankruptcy proceeding.


                   06/26/2019                         /s/ Christopher L. Phillippe
                      Date                            Christopher L. Phillippe                      Bar No. 15915400/0709
                                                      Law Offices of Phillippe and Associates, P.C.
                                                      104 North Expressway
                                                      Brownsville, TX 78521
                                                      Phone: (956) 544-6096 / Fax: (956) 982-1921




    /s/ Alejandro T. Castaneda                                      /s/ Rosalinda Castaneda
   Alejandro T. Castaneda                                          Rosalinda Castaneda
                 Case 19-10255 Document 5 Filed in TXSB on 06/26/19 Page 62 of 66
                                                                                                              06/26/2019 09:18:55am


                                      UNITED STATES BANKRUPTCY COURT
                                         SOUTHERN DISTRICT OF TEXAS
                                            BROWNSVILLE DIVISION
  IN RE:   Alejandro T. Castaneda                                                   CASE NO        19-10255
           Rosalinda Castaneda
                                                                                   CHAPTER         7

                                     VERIFICATION OF CREDITOR MATRIX

      The above named Debtor hereby verifies that the attached list of creditors is true and correct to the best of his/her
knowledge.




Date 6/26/2019                                           Signature    /s/ Alejandro T. Castaneda
                                                                     Alejandro T. Castaneda



Date 6/26/2019                                           Signature    /s/ Rosalinda Castaneda
                                                                     Rosalinda Castaneda
Case 19-10255 Document 5 Filed in TXSB on 06/26/19 Page 63 of 66
                                                               06/26/2019 09:18:55am




                  Acima Credit Fka Simpl
                  9815 S Monroe St Fl 4
                  Sandy, UT 84070



                  Ad Astra Recovery Serv
                  7330 W 33rd St N Ste 118
                  Wichita, KS 67205



                  Atlas Credit Company I
                  2210 W Grande Blvd
                  Tyler, TX 75703



                  Barrifinance
                  930 E Adams
                  Brownsville, TX 78520



                  BCHC
                  191 E. Price Rd.
                  Brownsville, TX 78521



                  Conn Appliances Inc
                  Box 2358
                  Beaumont, TX 77704



                  Covington Credit Corporation
                  1424 W. Price Road, Ste. S
                  Brownsville, TX 78521



                  Credit Central Of Texa
                  937 N. Expressway, Ste. 5
                  Brownsville, TX 78521



                  Enhanced Recovery Co L
                  8014 Bayberry Rd
                  Jacksonville, FL 32256
Case 19-10255 Document 5 Filed in TXSB on 06/26/19 Page 64 of 66
                                                               06/26/2019 09:18:55am




                  First Premier Bank
                  3820 N Louise Ave
                  Sioux Falls, SD 57107



                  James M. Breidenbach
                  5602 Lovers Ln.
                  Brownsville, TX 78526



                  Jobi Residential, L.L.C.
                  3095 Vanessa Dr.
                  Brownsville, TX 78526



                  Kohls/capone
                  N56 W 17000 Ridgewood Dr
                  Menomonee Falls, WI 53051



                  Lfd-brownsvl
                  3025 Boca Chica Blvd
                  Brownsville, TX 78520



                  Merit Financ
                  C/o Security Finance
                  Spartanburg, SC 29304



                  Navy Army Community Cu
                  Us Naval Air Sta
                  Corpus Christi, TX 78419



                  Noble Fin
                  25331 1h 10 West
                  San Antonio, TX 78257



                  One Main Financial
                  5850 FM 802
                  Brownsville, TX 78526
Case 19-10255 Document 5 Filed in TXSB on 06/26/19 Page 65 of 66
                                                               06/26/2019 09:18:56am




                  Onemain
                  Po Box 1010
                  Evansville, IN 47706



                  Panacea Lending LLC
                  142 Chula Vista Drive, Ste. 200
                  San Antonio, TX 78232



                  Parra Furn
                  744 E Washington
                  Brownsville, TX 78520



                  Parra Loan Co. #1
                  744 E. Washington St.
                  Brownsville, TX 78520



                  Penn Foster, Inc.
                  925 Oak Street
                  Scranton, PA 18515



                  Phoenix Financial Serv
                  8902 Otis Ave
                  Indianapolis, IN 46216



                  Phoenix Financial Services LLC
                  Registered As Indiana Resolution Grp LLC
                  8902 Otis Ave, Ste. 103A
                  Indianapolis, IN 46216


                  Regional Fin
                  857 E Washington S
                  Brownsville, TX 78520



                  Sanchez, Whittington, & Wood. LLC
                  3505 Boca Chica Blvd., Suite 100
                  Brownsville, TX 78521
Case 19-10255 Document 5 Filed in TXSB on 06/26/19 Page 66 of 66
                                                               06/26/2019 09:18:56am




                  Us Dept Of Ed/glelsi
                  Po Box 7860
                  Madison, WI 53707



                  Valley Regional Medical 00187
                  P.O. Box 406655
                  Atlanta, GA 30384



                  Valley Regional Medical Center
                  P.O. Box 406655
                  Atlanta, GA 30384



                  Verizon Wireless
                  National Recovery Operations
                  Minneapolis, MN 55426



                  West Houston Radiology Associates
                  P.O. Box 4613
                  Houston, TX 77210



                  World Finance Corporat
                  209 E Main St
                  Alice, TX 78332
